Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 1 of 62 PageID #: 1894




                          Exhibit “A”
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 2 of 62 PageID #: 1895


                                                                            1


                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK

     - - - - - - - - - - - - - - - X
      ALLSTATE INSURANCE           :       11-CV-2391(JG)
      COMPANY, ET AL.,             :
                                   :
               Plaintiffs,         :
                                   :       United States Courthouse
             -against-             :       Brooklyn, New York
                                   :
                                   :
                                   :
                                   :       Thursday, February 16, 2012
      KHAIMOV, ET AL.,             :       10:30 a.m.
                                   :
               Defendants.         :
                                   :
                                   :
     - - - - - - - - - - - - - - - X

                TRANSCRIPT OF CIVIL CAUSE FOR ORAL ARGUMENT
                     BEFORE THE HONORABLE JOHN GLEESON
                       UNITED STATES DISTRICT JUDGE

                            A P P E A R A N C E S:

       For the Plaintiffs:       CADWALADER, WICKERSHAM & TAFT, LLP
                                 Attorneys for the Plaintiffs -
                                 Allstate Insurance Company, et al.
                                       One World Financial Center
                                       New York, New York 10281
                                 BY: WILLIAM J. NATBONY, ESQ.


                                 STERN & MONTANA, LLP
                                 Attorneys for the Plaintiffs -
                                 Allstate Insurance Company, et al.
                                       Trinity Centre
                                       115 Broadway
                                       New York, New York 10006
                                 BY: ROBERT A. STERN, ESQ.
                                     SANDRA P. BURGOS, ESQ.




                   Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                               Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 3 of 62 PageID #: 1896


                                                                            2


                     A P P E A R A N C E S: (Continued.)

       For the               TSIRELMAN & VALERIO, P.C.
       Defendants:           Attorneys for the Defendants -
                             Grand Medical Supply, Inc., Jamaica
                             Medical Supply, Inc., Laperla Supply,
                             Inc., New Capital Supply, Inc., Parsons
                             Medical Supply, Inc., Queens Medical
                             Supply, Inc., Royal Medical Supply, Inc.,
                             Utopia Equipment, Inc., Amner Khaimov,
                             Ilya Tamayeff, Murdakhay Khaimov, Zoya
                             Aminova, Abraham Layliev, Albert Khaimov
                                  45-18 Court Square
                                  #301
                                  Long Island City, New York 11109
                             BY: MAX VALERIO, ESQ.
                                 GARY TSIRELMAN, ESQ.


                             BLODNICK, CONROY, FAZIO & DIGLIO, P.C.
                             Attorneys for the Defendants -
                             GNK Medical Supply, Inc. Highlawn Best
                             Medical Supply, Inc., Major Market
                             Merchandise, Inc., Michael Zavrazhin,
                             Yakov Aminov
                                     1325 Franklin Avenue
                                     Suite 555
                                     Garden City, New York 11530
                             BY: MARIA C. DIGLIO, ESQ.
                                 EDWARD K. BLODNICK, ESQ.


     Court Reporter:     Anthony D. Frisolone, FAPR, RDR, CRR, CRI
                         Official Court Reporter
                         Telephone: (718) 613-2487
                         Facsimile: (718) 613-2694
                         E-mail: Anthony_Frisolone@nyed.uscourts.gov

     Proceedings recorded by computerized stenography.           Transcript
     produced by Computer-aided Transcription.




                   Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                               Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 4 of 62 PageID #: 1897


                                   Oral Argument                            3


 1               (In open court.)

 2               COURTROOM DEPUTY:      All rise.   The United States

 3    District Court for the Eastern District of New York is now

 4    in session.    The Honorable John Gleeson is now presiding.

 5               (Honorable John Gleeson takes the bench.)

 6               COURTROOM DEPUTY:      Calling civil cause for oral

 7    argument in Docket No. 11-CV-2391, Allstate Insurance

 8    Company, et al. against Khaimov, et al..

 9                     Counsel, please note your appearances for the

10    record.

11               THE COURT:    Hello.

12               MR. VALERIO:     Good morning.

13               MS. BURGOS:    Good morning.

14               THE COURT:    State your appearances, please.

15               MS. BURGOS:    Your Honor for the plaintiffs, Sandra

16    Burgos along with Robert Stern and William Natbony.

17               MR. VALERIO:     For the moving defendants, Amner

18    Khaimov, Zoya Aminova, Murdakhay Khaimov, Albert Khaimov,

19    Ilya Tamayeff, for Laperla Supply, Parsons Medical Supply,

20    Jamaica Medical Supply Queens Medical Supply, Grand Medical

21    Supply, Utopia Equipment and New Capital Supply, Max

22    Valerio, Tsirelman & Valerio, P.C., and I will be joined

23    this morning by Mr. Tsirelman.

24               MR. TSIRELMAN:     Good morning, your Honor, same

25    defendants.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 5 of 62 PageID #: 1898


                                   Oral Argument                            4


 1               THE COURT:    Okay.   Good morning.

 2               MS. DIGLIO:    Maria Diglio for defendants Yakov

 3    Aminov, GNK Medical Supply and High Lawn Medical Supply and

 4    I am joined by Edward Blodnick a partner in my firm.

 5               THE COURT:    Good morning.     Is Royal Medical Supply

 6    among the moving parties?

 7               MR. NATBONY:     I think so.

 8               THE COURT:    They're not listed, but I was

 9    wondering why not.

10               MR. NATBONY:     They're not listed, your Honor.

11               THE COURT:    But that's your client?

12               MR. TSIRELMAN:     Yes, your Honor.

13               THE COURT:    You're moving on its behalf as well?

14               MR. TSIRELMAN:     Yes.

15               THE COURT:    Any objection to allowing them to join

16    this motion?

17               MR. STERN:    No, your Honor.

18               THE COURT:    Okay.   Who wants to be heard first.

19               MR. BLODNICK:     Your Honor, we thought we would be

20    heard on the arbitration issue first because a different

21    lawyer is arguing that, and then we would be heard on the

22    rest of it.

23               THE COURT:    Okay.

24               MR. BLODNICK:     Your Honor, my argument is going to

25    be very brief.    The Supreme Court ruled in AccuCredit that


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 6 of 62 PageID #: 1899


                                   Oral Argument                             5


 1    an arbitration clause is enforceable unless the statute

 2    specifically says there can be no arbitration.          The language

 3    contained in every no-fault policy is either this language

 4    or similar language.     In the event any person making a claim

 5    for first-party benefits --

 6               THE COURT:    Slow down a little bit because he's

 7    still taking it down.

 8               MR. BLODNICK:     Okay.

 9               THE COURT:    Sorry to interrupt.

10                     Go ahead.

11               MR. BLODNICK:     And the company do not agree

12    regarding any matter relating to the claim, and I emphasize

13    any matter relating to the claim, such person shall have the

14    option of submitting such disagreement to arbitration

15    pursuant to procedures promulgated or approved by the

16    Superintendent of Insurance.         In CompuCredit, the Court made

17    the following rulings.

18                     Starting with the background law covering the

19    issue before us is the Federal Arbitration Act enacted in

20    1925 as a response to judicial hostility to arbitration.

21    This provision establishes a liberal federal policy favoring

22    arbitration agreements.      It requires courts to enforce

23    agreements to arbitrate according to their terms.          And then

24    it refers to the specific language in the case before them

25    which contains the following language.


                   Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                               Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 7 of 62 PageID #: 1900


                                   Oral Argument                            6


 1                     "You have a right to sue a credit repair

 2               organization that violates the Credit Repair

 3               Organization Act.     Any waiver by any consumer of

 4               any protection provided by, or any right of the

 5               consumer under this subchapter shall be treated as

 6               void and may not be enforced by any federal or

 7               state court or any other person."

 8                     The Court went on to say:

 9                     "The only consumer right it creates is the

10               right to receive the statement which is meant to

11               describe the consumer protection that the law

12               elsewhere provides."

13                     Interpreting the right to sue language in

14    §1679 (c)(a), to create a right to sue in court not only

15    renders it strikingly out of place in the section that is

16    otherwise devoted to giving the consumer notice of the

17    rights created elsewhere, it also renders the creation of

18    the right to sue elsewhere superfluous.

19                     The Court then goes on to say in McMahon, "We

20    enforced an arbitration agreement with respect to a cause of

21    action created by a provision of the Racketeer Influenced

22    Corrupt Organizations Act," which read in part.

23                     "Any person injured in his business or

24               property by reason of a violation of Section 1962

25               of this chapter may sue, therefore, in any


                   Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                               Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 8 of 62 PageID #: 1901


                                   Oral Argument                            7


 1               appropriate United States District Court to shall

 2               recover three-fold damages he sustained to the

 3               cost of the suit."

 4                     Thus, we have repeatedly recognized the

 5    contractually required arbitration claims satisfies the

 6    statutory prescription of civil liability in court.

 7                     And then the Court goes on to describe the

 8    language as necessary to provide that there can't be

 9    arbitration.    It has done so with the clarity that far

10    exceeds the claimed indications in CLRA.

11                     "No predispute arbitration agreement shall be

12               valid or enforceable if the agreement requires

13               arbitration of a dispute arising under this

14               section."

15                     There is no such language in our case.

16                     "Only if after such controversy arises, all

17               parties to such controversy consent in writing to

18               the use of arbitration to settle such

19               controversy."

20                     There is no such language in this case.

21                     If your Honor finds that the claims here

22    relate in anyway to the first-party benefits we as assignees

23    of the first-party benefits have a right to arbitration.

24                     Thank you, your Honor.

25               THE COURT:    Thank you.


                   Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                               Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 9 of 62 PageID #: 1902


                                   Oral Argument                            8


 1                     I want to hear all the defense arguments on

 2    all of the -- with respect to all aspects of the motion and

 3    then I'll hear from the plaintiff.

 4               MR. BLODNICK:     Your Honor, may I sit down?

 5               THE COURT:    Of course you may.

 6               MR. BLODNICK:     Thank you.

 7               THE COURT:    Thank you, sir.

 8               MR. VALERIO:     Just to clarify on the arbitration

 9    issue, your Honor.

10                     Plaintiffs argue that Section 409 of the

11    Insurance Law directs them to initiate civil suits.           Now,

12    Section 409 sets forth a framework whereby insurance

13    companies must have a plan to submit to the Superintendent,

14    and this plan must detail how they intend to combat fraud,

15    insurance fraud.

16                     As part of this claim, Section C describes

17    some of the activities that they can carry out.          One of

18    these activities is initiation of civil actions.          What we

19    are saying doesn't contradict or impair insurers' rights in

20    anyway.   They have the right to initiate civil actions.

21                     Incidentally, they also have an obligation to

22    inform law enforcement agencies.       The reason is when there

23    are criminal violations it's not the insurance company's

24    duties to prosecute them it's obviously law enforcement

25    agencies, and they also have an obligation under the


                   Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                               Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 10 of 62 PageID #: 1903


                                   Oral Argument                             9


  1   Insurance Law to notify administrative agencies of any

  2   pattern of overcharging or overbilling or fraudulent

  3   billing, which they haven't pled in their complaint which

  4   happened in this case.      But regardless, they have the right

  5   to do it.    They can commence whatever civil proceeding they

  6   want, but that provision, which was enacted long after the

  7   mandatory endorsement was promulgated.         That provision

  8   doesn't say:    And by the way if you, insurer, commence a

  9   civil action you have thereby eliminated the claimant's

10    right to arbitration.

11                      So the two are perfectly reconcilable.        If

12    they commence actions they can pick whatever venue they

13    want, but this doesn't eliminate claimant's rights to

14    arbitration and that right is what we're trying to enforce

15    here today.

16                      I'm done with the arbitration portion.

17                THE COURT:    Okay.

18                MR. VALERIO:    If you -- whatever the Court wishes,

19    we can take the other arguments.

20                THE COURT:    Whatever other arguments you wish to

21    make in support of the motions.

22                MS. DIGLIO:    My arguments have to do with the RICO

23    motion.

24                THE COURT:    Understood.

25                MS. DIGLIO:    So on the part of our clients we've


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 11 of 62 PageID #: 1904


                                   Oral Argument                            10


  1   moved to dismiss the civil RICO cause of action against

  2   Yakov Aminov.     There is no RICO action against the two

  3   companies, GNK and High Lawn.

  4                     Really, the crux of my motion is that

  5   Allstate has failed to plead a distinct enterprise and let

  6   me go through it a little bit.

  7                     Section 1961(4) defines an surprise to

  8   include an individual, partnership, corporation,

  9   association, or other legal entity, et cetera, et cetera,

10    group of individuals associated in fact although not a legal

11    entity.

12                      The Supreme Court in Turkette elaborates a

13    little bit.    Explains that the enterprise must exist

14    separate and apart from the pattern of activity in which it

15    engages.    It also says it must be an ongoing -- an

16    organization distinct from the conduct of the culpable

17    defendants.

18                      And finally, it says, "The enterprise is not

19    the pattern of racketeering activity; that it's an entity

20    separate and apart from the pattern of activity which it

21    engages."    That's Turkette, that's still good law.

22                      So what's the enterprise here?

23                THE COURT:    You don't want me to overrule the

24    Supreme Court?

25                MS. DIGLIO:    I don't want them to say it's not


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 12 of 62 PageID #: 1905


                                   Oral Argument                            11


  1   good law any more.       As far as our research, it's still good

  2   law.

  3               THE COURT:    Doesn't it only have relevance to

  4   association-in-fact enterprises?

  5               MS. DIGLIO:    I don't believe so.      It just talks

  6   about the enterprise.      I mean, the language of Turkette

  7   says, "The enterprise."

  8               THE COURT:    But in that case it was an

  9   association-in-fact that was a bunch of drug-dealing

10    obstructing-of-justice criminals; right?

11                MS. DIGLIO:    Yes.   But the language --

12                THE COURT:    The problem was whether they -- the

13    enterprise element and the pattern element will coalesce

14    because there was no structure.        It was just a bunch of bad

15    guys committing crimes, and the Supreme Court said, "No, no,

16    you have to prove structure separate and apart from the

17    pattern."    The proof may coalesce, but there are separate

18    elements.    But here we don't have an association-in-fact

19    enterprise.

20                MS. DIGLIO:    Completely understood, your Honor.

21                      What we have here is the enterprise that is

22    alleged is GNK and High Lawn, but I mean GNK and High Lawn.

23                THE COURT:    It's okay, I'll understand.

24                MS. DIGLIO:    And that defendant Aminov, together

25    with unknown persons, exerted control over GNK to organize


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 13 of 62 PageID #: 1906


                                    Oral Argument                           12


  1   the racketeering activities.        The racketeering activity is

  2   the mail fraud.

  3               THE COURT:    Right.

  4               MS. DIGLIO:    So the problem is that in

  5   Paragraphs 34 and 125 of the complaint the plaintiffs allege

  6   that GNK and High Lawn were formed for the singular purpose

  7   of fraudulently billing carriers.        For the singular purpose.

  8                     So case law in this circuit, in this

  9   district, Atkins V. Apollo, holds that:

10                      "In a fraud-based RICO claim, if the sole

11                purpose of the alleged enterprise is to perpetrate

12                the alleged fraud there can be no enterprise for

13                RICO purposes."

14                      So I think, your Honor, what we have here is

15    a garden variety fraud claim couched in RICO language.            This

16    company exists solely to provide medical supplies to persons

17    injured in car accidents and to bill Allstate and the

18    insurance carriers for those enterprise.         You take away the

19    racketeering activity, which is the mail fraud, which is the

20    mailing of the bills, this entity doesn't exist.           It only

21    exists to do that billing.         Why else would it be in

22    business?    It can't be in business without the alleged

23    racketeering activity.

24                      Now, plaintiffs try to correct this in the

25    opposition to the motion, state that plaintiffs and GNK


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 14 of 62 PageID #: 1907


                                   Oral Argument                            13


  1   would exist if the racketeering activity were removed from

  2   the equation.     But as I said, how can that be?       It can't be.

  3   It can't be that they would exist if you remove the

  4   racketeering activity.       So it's not distinct.     The

  5   enterprise is not distinct from the racketeering activity,

  6   that's our argument.

  7               THE COURT:    Wasn't the same thing true in

  8   Turkette?    They weren't, like, they didn't have legitimate

  9   side jobs.    All they were doing was dealing drugs and

10    obstructing justice, burning things down and the like.            They

11    wouldn't have existed, but for their racketeering activity.

12                MS. DIGLIO:    Understood.    And there's other case

13    law that says that courts should be on the lookout for cases

14    that are -- fraud cases that are -- and I'll quote from

15    Maersk that are really nothing more than an ordinary fraud

16    case.

17                THE COURT:    I understand.    That argument got lost

18    about 25 years ago.       Lost in Sedima, got lost in H.J. People

19    have been griping about this civil RICO cause of action for

20    a long time and the courts have been saying, "Take it to the

21    Congress, we didn't write this thing."         I read your brief.

22    You're doing it again.       It's like this is a garden variety

23    fraud case but may be so --

24                MS. DIGLIO:    Except in the other complaints that

25    I've read it's never been alleged that the sole purpose for


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 15 of 62 PageID #: 1908


                                   Oral Argument                            14


  1   the corporation, or for the P.C., the corporation in this

  2   case, but P.C.s are medical professional corporations and

  3   other claims.     The sole purpose for their existence was to

  4   perpetrate this fraud which is specifically alleged by the

  5   plaintiffs.

  6               THE COURT:    You think your problems are too

  7   undilutedly evil to be RICO defendants.         They have to have

  8   some legitimate connection?

  9               MS. DIGLIO:    My argument is they may be fraud

10    defendants but not RICO defendants.

11                THE COURT:    And that's because there are two

12    undilutedly criminal to qualify.

13                MS. DIGLIO:    Allegedly.    Well, if they're all --

14                THE COURT:    Let me finish, he's taking it down.

15                MS. DIGLIO:    Okay.

16                THE COURT:    Let me finish.

17                MS. DIGLIO:    Okay.   Sorry.

18                THE COURT:    Because they don't do some decent

19    law-abiding stuff on the side they don't get to be RICO

20    defendants.    That's a weird rule.

21                MS. DIGLIO:    It's not my contention that they have

22    to do some other law-abiding stuff on the side, but when the

23    plaintiffs say they've only been created to perpetrate this

24    fraud then that --

25                THE COURT:    I thought that was the precise


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 16 of 62 PageID #: 1909


                                     Oral Argument                          15


  1   argument that the First Circuit bought in Turkette and the

  2   Supreme Court blew out of the water.

  3                     Is it?

  4               MS. DIGLIO:    I don't believe so.

  5               THE COURT:     I'll have to reread the case because I

  6   thought what the First Circuit said was that you can't have

  7   a purely illegitimate enterprise because of the waif 1961(4)

  8   was drafted at the association-in-fact because he used the

  9   Generis principle, however that gets pronounced, applies to

10    that definition of enterprise and the Supreme Court said,

11    "No, that's wrong."

12                      The Government won in Turkette.       People

13    arguing against the argument you're making here won, and

14    that's the Supreme Court of the United States.          So what

15    exactly would you have me done with that scenario?

16                MS. DIGLIO:    Turkette was a criminal case and the

17    language in Turkette, I believe the language in Turkette

18    applies in this case in our favor.

19                THE COURT:     All right.   Great.   Thank you.

20                      What else?

21                      Any other arguments you want to make in

22    connection with RICO claim or anything else for that matter?

23    I read your briefs.

24                MS. DIGLIO:    You have my brief.

25                THE COURT:     You're welcome to enhance or emphasize


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 17 of 62 PageID #: 1910


                                    Oral Argument                           16


  1   anything.

  2               MR. VALERIO:    Just to clarify on two elements in

  3   the brief.

  4                     Reliance.    We show to the Court through the

  5   briefs that in the No-fault System, insurers have the

  6   unqualified right to question the veracity, the accuracy,

  7   and any other aspect of any bill that they have received.

  8                     Look at the allegations here.       What they're

  9   saying is:    We received a bunch of bills, we looked at them,

10    we decided to pay them, and then we woke up four years later

11    and realized that there was something wrong with them.            This

12    is contrary to both general principles governing fraud and

13    no-fault principles.

14                      The courts have consistently ruled if you,

15    sophisticated party, have an opportunity, or are granted by

16    the applicable statutes, an opportunity to do your due

17    diligence and you don't you can't come back years later and

18    claim that you were defrauded.        The due diligence should

19    have been done.     This is general fraud.

20                      In no-fault, specifically, the rule is

21    clear -- if an insurer requests verification of a claim, and

22    that is a technical term, which means issues a letter saying

23    I want to know A, B, C, D through Z or whatever other

24    information they want.        If the provider doesn't respond

25    satisfactorily, and, by the way, the insurer is the only


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 18 of 62 PageID #: 1911


                                   Oral Argument                            17


  1   judge of whether or not the answer is satisfactory at the

  2   claim stage the insurer doesn't even need to pay or deny.

  3                     Now, the brief by Allstate completely

  4   neglects to discuss this portion.        They just say:     We have

  5   only 30 days, we got to do something in haste.          It's not so.

  6   They have all the time on earth.        Appellate case law

  7   demonstrates that if a provider sues while a verification

  8   request is still outstanding, the claim will be dismissed as

  9   not ripe.    Why?   Because the insurer has the right to

10    receive the information that they request.

11                      How does this play out in our argument?         Very

12    simply, whatever reliance they are alleging is not

13    justified.    We annexed to our motion a bill.        Now, they say

14    this bill doesn't inform Allstate of the type of equipment,

15    or the nature of the equipment, how much it costs, et

16    cetera, et cetera.       It's right there, they have it in their

17    face, and they can hold on to it for 30 days.          Now, if they

18    don't do it, if they don't challenge it within 30 days,

19    that's it.

20                      The Court of Appeals has said conclusively:

21    You can question a fraudulent bill but you must do it within

22    the No-fault System, within the time lines, the deadlines,

23    within the procedures set forth in No-fault.          You don't do

24    it, game's over.

25                THE COURT:    Reasonableness in just about every


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 19 of 62 PageID #: 1912


                                   Oral Argument                            18


  1   context, though, and I hear your argument, but

  2   reasonableness in just about every context whether it's

  3   negligence with this due diligence obligation is kind of a

  4   quintessentially a fact determination and I'm not persuaded

  5   that this is something that I can resolve on a §12(b)(6)

  6   motion.

  7               MR. VALERIO:    I will be happy to address that

  8   concern.

  9               THE COURT:    How can I determine as a matter of law

10    with respect to all of these claims that there was no

11    reasonable reliance.       It me that's going to be so intensely

12    fact bound.

13                MR. VALERIO:    At least so much of the complaint as

14    alleges that there was inherently wrong on the bills; that

15    the bills are facially defective or misleading or false.            At

16    least so much of the complaint that alleges that much should

17    be dismissed as a matter of law.        There is no justifiable

18    reliance.

19                      I respectfully disagree with the fact that

20    you cannot address it as a matter of law, but even if you

21    want to leave to as a factual determination for later

22    determination at least the portion of the complaint that

23    says, or that questions the facial validity of the bills,

24    must be resolved as a matter of law.         They cannot inject an

25    issue of fact into something that they had in their face.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 20 of 62 PageID #: 1913


                                   Oral Argument                            19


  1               THE COURT:    Okay.   I understand.

  2               MS. DIGLIO:    If I might just add a little

  3   corollary to that?

  4                     For example, there is items that were billed

  5   in accordance to fee schedule and some that were billed in

  6   accordance with their non-fee scheduled items, and the

  7   complaint makes that pretty clear.        At least with respect to

  8   the fee scheduled items, there are several allegations in

  9   the complaint that these items were miscoded and that they

10    were coded incorrectly and that some of the bills had codes

11    on them that didn't exist in the workers' compensation fee

12    schedule.

13                      I submit that that's what my colleague is

14    arguing -- that those are facial -- these are facially --

15    that there's no misrepresentation.        The bill is the bill, it

16    says on it exactly what it says.        So there is no

17    misrepresentation, this is it.        And as sophisticated insurer

18    will be able to say:      Well, oh, that's not the right code

19    for that, or that doesn't exist.        In that case, it's argued

20    in my brief as well that there is no reliance on that as

21    well.

22                MR. TSIRELMAN:    If I may, your Honor, if I can

23    just add.

24                      I would like to also point out to the Court

25    that in this case perhaps different from any other cases in


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 21 of 62 PageID #: 1914


                                   Oral Argument                            20


  1   that the insurer receives thousands of bills not only from

  2   this supply company but from hundreds of supply companies.

  3   So being on the receiving end of thousands of bills it can

  4   certainly look at the bills that it receives from everyone

  5   else and compare this client's bill to someone else's when

  6   they receive a bill for the same item, and in that way that

  7   reliance is simply unreasonable.

  8                     They cannot receive bills from thousands of

  9   clients, thousands of supply companies, who, for example,

10    billed a hundred dollars for a supply then receive a bill

11    from this supply company that billed them a thousand dollars

12    for the same supply and say:       We're just going to pay it.

13    We're going to close our eyes.         We'll pay it and we'll sue

14    them later.

15                      This leads, your Honor, so some very strange

16    results.    An insurance company that is diligent in reviewing

17    each and every bill at the time it receives them within the

18    30 days as the No-fault Law allows gets nothing from my

19    client.    An insurer that is negligent pays the claim, has

20    the right to now get that money back in triplicate.            The

21    negligent behavior in this case rewards the insurance

22    companies and that cannot be the case.

23                THE COURT:    Thank you.    Anything further from the

24    moving defendants.

25                MS. DIGLIO:    No, your Honor.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 22 of 62 PageID #: 1915


                                   Oral Argument                            21


  1               MR. VALERIO:    No, your Honor, but with the Court's

  2   permission I would like to reserve five minutes for reply.

  3               THE COURT:    We don't do time.     But it's your

  4   motion so you'll get a reply.

  5               MR. VALERIO:    Thank you.

  6               MR. NATBONY:    Good morning, your Honor.

  7               THE COURT:    Maybe I should do time.      Get one of

  8   those lights.

  9               MR. NATBONY:    Good morning, your Honor.

10                      If I may, I'd like to address the arbitration

11    issue first.

12                THE COURT:    Yes.

13                MR. NATBONY:    As to that issue, actually, same

14    counsel were before your Honor back in October on this very

15    issue in the Allstate versus Lyons case.         And, in fact, the

16    oral argument for that case for another reason was actually

17    attached to our papers.      So to the extent that I won't

18    repeat that argument since it's already in these papers and

19    I trust your Honor will be able to read that.          But what I'd

20    like to do is focus on a couple of arguments that were made

21    in the reply papers that we didn't have an opportunity to

22    respond to and address, the CompuCredit decision which came

23    down after our initial papers.

24                      Our initial papers, obviously, included the

25    argument that affirmative recovery actions are addressed by


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 23 of 62 PageID #: 1916


                                   Oral Argument                             22


  1   Mallela; that they're outside the normal No-fault claims

  2   process; that, there no more claims left, they've been paid;

  3   there are no claimants, and that this issue has decided by

  4   Progressive by Judge Gammerman.

  5                     But as far as Insurance Law §409 I think it's

  6   important to talk about that and the CompuCredit decision.

  7   What I heard from my colleagues is that they admit that

  8   Section 409 provides the right of insurers to file actions

  9   to, in fact, enforce and initiate actions when there is

10    insurance fraud that has to be dealt with.          Significantly,

11    Section 409 gives the insurers the right not only to

12    prosecute such actions but to initiate such actions.           Those

13    are the words in the statute.       So, in fact, §409 puts the

14    decision about where and how to commence civil actions into

15    the insurers because of the use of the word initiate.

16                      Now, relying on CompuCredit, what I'm hearing

17    is the argument is that because insurers would have the

18    right to initiate an arbitration that would be a civil

19    action and, therefore, they would have the right that is

20    recognized by Insurance Law 409.        Well, the problem is

21    that's just dead wrong because insurers do not have the

22    right to commence an arbitration, and this is the key

23    difference between here and CompuCredit.

24                      In CompuCredit, you had a situation where

25    there was a law that said:       A consumer can sue a credit


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 24 of 62 PageID #: 1917


                                   Oral Argument                            23


  1   repair agency.     Okay, well that's fine.      And then the issue

  2   became, well, does suing mean an arbitration or a lawsuit?

  3   The arbitration clause in that case said that both sides had

  4   the ability to commence an arbitration.         It says, "Upon the

  5   election by you or us, issues will be resolved by binding

  6   arbitration."     So no dispute there that the consumer had a

  7   right to commence an arbitration.        Here Section 409 of the

  8   Insurance Law says that insurers have the right to initiate

  9   civil actions to deal with fraud.

10                      In the case of Country-Wide versus Harnett,

11    426 F. Supp.     1030 decided by Judges Lumbard, Griesa, and

12    Goettel make it absolutely clear that under the arbitration

13    provisions of No-fault insurers cannot initiate

14    arbitrations, and that's because of the language of the

15    arbitration provision.      It says, "An applicant for benefits

16    may initiate arbitration proceedings," that's not an

17    insurer.    They're the applicant for benefits.

18                      And even if you look to the actual No-fault

19    contract which they have cited to that says that you have to

20    look at the arbitration provisions as set forth in the

21    regulations promulgated by the Superintendent, and those are

22    that only an application for first-party benefits has the

23    right to commence an arbitration.

24                      So here's the problem.      Under their theory,

25    they're saying arbitration right replaces Insurance Law


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 25 of 62 PageID #: 1918


                                   Oral Argument                            24


  1   §409.   The problem is insurers do not have the right to

  2   commence an arbitration proceeding.        So what happens?      Well,

  3   there has to be a way to reconcile Insurance Law §409 to

  4   recognize those insurers' rights, which they've admitted we

  5   have, you heard him saying, "We can do whatever we want

  6   under §409," and the arbitration provision.          And the way to

  7   do it is exactly what Judge Gammerman did in the Progressive

  8   case -- to recognize there is a difference between an

  9   arbitration proceeding that they can institute when there is

10    a claim or a No-fault claim pending to deal with these

11    issues and something different, which is an affirmative

12    recovery action once that claim process has finished which

13    insurers have under §409 under things like RICO, common law

14    fraud, unjust enrichment which is what is here.

15                      So in that respect CompuCredit does not help

16    them.   It, in fact, reemphasizes why Mallela and other cases

17    and Progressive have all recognized this independent

18    affirmative right of recovery for insurers.

19                      With respect to the other arguments, I would

20    defer, at least on the arbitration, to the arguments set

21    forth in our previous argument on the Lyons case.

22                      Now, the other issue I would like to touch

23    briefly on even though my colleagues didn't mention it was

24    the argument with respect to joinder which they've made.

25                      Under Rule 20(a)(2), the real question here


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 26 of 62 PageID #: 1919


                                   Oral Argument                            25


  1   is:   Do the claims that we have asserted arise out of the

  2   same transaction or occurrence or series of traffics or

  3   occurrences, and are the claims logically connected?           Are

  4   they logically connected in a way that would make sense for

  5   them to be in the same proceeding?

  6                     Unlike what the defendants have argued in

  7   their motion, there is no illustrated disconnected nature of

  8   these claims.     To the contrary, the complaint shows

  9   remarkably consistent fraudulent conduct by the defendants

10    which can only be explained by concerted or joint conduct

11    rather than coincidence.       Nowhere do the defendants point

12    out any significant differences between the allegations

13    knowledge the various defendants and there's a good reason

14    because they can't.

15                      I mean, let's take a look at the cases that

16    they cite.    Lyons, for instance, Lyons was a case where we

17    were talking about copyright infringement.          And in Lyons,

18    what happened is people just used the same portal or website

19    to steal music.     That was the only thing that was the same.

20    Okay.   Well, people can make independent decisions to go use

21    that website to steal music.       There is no real logical

22    connection there -- I'm sorry, that was Arista Records.

23    Lyons was a case in costumes where they found a few

24    different costume shops that were knocking off characters.

25    Was there any allegation that the costumes were the same;


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 27 of 62 PageID #: 1920


                                   Oral Argument                            26


  1   that the characters were the same, no.         Again, this could be

  2   an instance of shops merely deciding that they could make

  3   money by knocking off costumes.        Where was the logical

  4   connection?    The court said there was none.

  5                     How about the Nassau County case?        In the

  6   Nassau County case, there was something like -- the number

  7   may be off -- but 164 different insurers, and the

  8   allegations that they were terminating agents improperly.

  9   Well, the problem was the reasons were all different and the

10    timings were all different.       So there was no logical plan,

11    no logical way to connect all of these.

12                      Here, the similarities in actual conduct,

13    methods, fraudulent statements, patterns, and tools cannot

14    be explained by independent conduct.         There is no other

15    rational explanation other than joint communication, plan,

16    or action.    When you are submitting bills and you have to

17    come up with a phantom code number to put into the bill how

18    is it that that phantom code number was the same for all

19    these defendants?     How is it that the same improper billing

20    codes are being used by all the defendants?          How is it that

21    it's all the same equipment?

22                THE COURT:    I understand the argument.

23                MR. NATBONY:    So with that respect, and I would

24    also argue simply as a matter he judicial economy, it

25    doesn't really make sense when you've got all this logical


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 28 of 62 PageID #: 1921


                                   Oral Argument                             27


  1   connection to have seven different lawsuits out there with

  2   seven different or six or seven different lawsuits which is

  3   in essence what they're saying because they're saying it

  4   should be severed, dismissed and severed.          I mean, they

  5   should be dealt with in one forum now and here.           Thank you,

  6   your Honor.

  7               THE COURT:    Thank you.

  8               MS. BURGOS:    Your Honor, with the Court's

  9   permission, I will address the issues raised with respect to

10    the RICO and fraud pleadings.

11                      First, I think it should be noted that if we

12    were to set aside the facts that the defendants that are

13    represented by Ms. Diglio and Mr. Blodnick have moved to

14    dismiss claims that weren't even pled such as an

15    association-in-fact enterprise that the plaintiffs didn't

16    plead, or a conspiracy claim that the plaintiffs did not

17    plead, or an aiding and abetting claim as against her

18    clients, GNK and High Lawn, which the plaintiffs did not

19    plead as against them I think we get down to what arguments

20    they do make.     And I think the arguments that they do make

21    can be rejected out of hand because they're not supported by

22    the allegations in this case, or by relevant case law.

23                      First, to the extent that they claim that the

24    RICO pleadings fail because the plaintiffs failed to allege

25    a distinction between the enterprise and the pattern of


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 29 of 62 PageID #: 1922


                                   Oral Argument                            28


  1   racketeering activity, they're wrong.

  2                     Number one, the plaintiffs did not plead an

  3   association-in-fact enterprise, they have pled a legal

  4   corporate entity enterprise.

  5                     Number two, in 2009 the Supreme Court handed

  6   down the Boyle versus United States decision that said that

  7   there is no distinction that is required between the

  8   enterprise and the pattern of racketeering activity.           But

  9   even if that weren't the state of the laugh, which it is,

10    the plaintiffs have sufficiently alleged that the

11    enterprises exist separate and apart from the racketeering

12    acts.   Racketeering acts being the submission of hundreds,

13    if not thousands, of fraudulent claims that materially

14    misrepresent that they provided DME and/or orthotic devices

15    that weren't provided that were provided, if at all,

16    pursuant to a fraudulent medical protocol that were provided

17    with codes that do not exist, or with codes that were

18    substantially upcoded.

19                      In addition to that, what I think is

20    important to note is that the plaintiffs have included

21    allegations that the enterprises paid kickbacks to no-fault

22    clinics in exchange for prescriptions.         Paid kickbacks to

23    wholesalers in exchange for inflated wholesale invoices.

24    They exerted efforts to obtain prescriptions from no-fault

25    clinics pursuant to a fraudulent medical protocol and not


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 30 of 62 PageID #: 1923


                                   Oral Argument                            29


  1   based on medical need, and exerted efforts to ensure that

  2   the no-fault clinics that were providing them with the

  3   prescriptions took the necessary steps to obtain the

  4   claimants' signatures on documents that they knew would be

  5   required in order to make their submissions to the insurers.

  6                     So at bottom, even if we were to separate the

  7   enterprise from the racketeering acts, I respectfully submit

  8   that the enterprises would still exist so that argument

  9   fails.

10                THE COURT:    All of your alleged the enterprises

11    for RICO counts are P.C.s; correct?

12                MS. BURGOS:    They're corporation, yes, your Honor,

13    corporate entities.

14                THE COURT:    Professional corporations?

15                MS. BURGOS:    Not professional corporations in this

16    particular case, they're business entities.          They're Inc.s

17    to the extent.

18                THE COURT:    None of them is also a RICO defendant?

19                MS. BURGOS:    None of the corporate entities is

20    also a RICO defendant, no, your Honor.

21                THE COURT:    And it's true that your allegation is

22    that the sole purpose of these corporate entities is to

23    commit the fraud, commit the fraud you charge.

24                MS. BURGOS:    Yes, your Honor.

25                      Your Honor, to the extent that they also


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 31 of 62 PageID #: 1924


                                   Oral Argument                            30


  1   argue that the RICO allegations or the RICO claims fail

  2   because the RICO enterprise isn't different from the person

  3   I respectfully submit that that's wrong, too.

  4                     Number one, when the enterprises alleged are

  5   corporations that distinction requirement is satisfied

  6   simply by naming as RICO persons the corporate owners or

  7   employees or other people that acted and participated in the

  8   racketeering activities in furtherance of the scheme to

  9   defraud and that's what we have here.         We've got GNK Medical

10    Supply as one enterprise, we've got High Lawn Medical Supply

11    as a separate enterprise, and we've got their individual

12    owners as the RICO persons.       So that distinction requirement

13    is satisfied as pled in the complaint.

14                      To the extent another basis that they

15    challenge the RICO claims is based on the plaintiff's

16    failure to properly plead mail fraud that is unsupported by

17    the pleadings in this case.

18                      Number one, with respect to GNK, the

19    plaintiffs have alleged that over the course of three years,

20    and with respect to High Lawn two years, that defendant

21    Aminov engaged in a pattern of racketeering activity which

22    was -- which purpose was to defraud the plaintiffs into

23    paying fraudulent bills; that he participated in the

24    racketeering activity by submitting those fraudulent bills;

25    that those acts were remit the since they were intended to


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 32 of 62 PageID #: 1925


                                   Oral Argument                            31


  1   further the same criminal enterprise, and we've also

  2   satisfied the continuity requirement because those acts

  3   occurred over a substantial period of time and won't -- and

  4   there's open-ended continuity because they won't be stopped

  5   and pose a certain threat to continue into the future if not

  6   halted by civil or criminal prosecution.

  7               THE COURT:    Does open-ended continuity, does

  8   demonstrating that require you to show that as we sit here

  9   today that there's a threat to continuity into the future?

10                MS. BURGOS:    Well, at the time of the pleadings,

11    yes, your Honor.     And even if that were the requirement,

12    that is the case here because on the underlying issues, or

13    on the underlying bills, the defendants continue to seek

14    reimbursement under the No-fault Law.

15                THE COURT:    What if they didn't?      What if they

16    were up and running one of these corporations that was

17    formed you allege solely to commit no-fault fraud.             And

18    they're up and running for two months and then they're shut,

19    down and they're indisputably gone, it's dissolved.             There's

20    no closed-ended continuity for that period of time.             Are you

21    out of luck on your RICO claim because there's no threat

22    of -- there's no threat of continuity?

23                MR. STERN:    Your Honor, if I may?

24                      With respect to open continuity, the Supreme

25    Court has held, and this Circuit has held, that two months


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 33 of 62 PageID #: 1926


                                   Oral Argument                            32


  1   and a matter of weeks can actually be sufficient if there is

  2   a continuing ongoing threat of criminal activity but for the

  3   RICO action that would have continued or whether --

  4               THE COURT:    I'm not saying about the RICO action.

  5   Just suppose they went belly up some reason other than you

  6   stepping in.    So there's no current threat of continuity

  7   going forward at the time the complaint is filed can you

  8   still satisfy the pattern requirement?

  9               MR. STERN:    If it was open-ended continuity and

10    we're looking at a very short duration, and there was -- and

11    the reason for the termination of the enterprise was because

12    of reasons other than law enforcement or civil action and

13    I'm not sure that any court has addressed that specific

14    issue, your Honor.

15                THE COURT:    What if they had to?      What would you

16    tell them to do?

17                MR. STERN:    I would tell them, I mean, it is in

18    our fact pattern here.      We have a closed end, we satisfied

19    that in substantial duration.       If I were to advise the

20    Court, your Honor, if I may, I would say that if you had

21    sufficient racketeering activities going over the course of

22    a couple of months, and the lawsuit followed, that it would

23    be sufficient to bring a lawsuit.

24                THE COURT:    All right.    Sorry to interrupt you.

25    Go ahead.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 34 of 62 PageID #: 1927


                                   Oral Argument                            33


  1               MS. BURGOS:    Your Honor, with respect to the mail

  2   fraud pleadings, the complaint is replete through the body

  3   of the actual pleadings with examples of the fraudulent

  4   misrepresentations made by the defendants.

  5                     In addition to that, we have no less than 42

  6   exhibits in the appendix to the complaint in which each of

  7   the exhibits specify what the misrepresentation was,

  8   provides the claimant's initials, the claim numbers, the

  9   specific billing codes that the defendants used that

10    plaintiffs take issue with, the name of the entity, and the

11    specific wrong.

12                      In addition to the 42 exhibits, we've got an

13    appendix of predicate acts that includes, among other

14    things, the claimant's initials, the claim numbers, the

15    documents that the defendants submitted, the date of service

16    for the DME items that were included on the bills submitted,

17    the fraudulent misrepresentations included on those bills.

18                      And so, with the specific examples in the

19    body of the complaint, the exhibits attached to the

20    complaint, the detail included in the predicate acts, it is

21    just not understandable that any argument can be made that

22    the plaintiffs have failed in their allegations to

23    sufficiently plead mail fraud.

24                      To the extent that the defendants also argue

25    that the mail fraud aspect of plaintiff's complaint fails


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 35 of 62 PageID #: 1928


                                   Oral Argument                              34


  1   because the plaintiffs fail to include copies of the actual

  2   bills, well, the courts have clearly indicated in this

  3   district and others that that's not required.          That to the

  4   extent that in RICO there is a particular particularity

  5   requirement that it is enough where a plaintiff delineates

  6   with adequate particularity in the body of the complaint the

  7   specific circumstances constituting the overall fraudulent

  8   scheme.

  9                     Plaintiffs have included what the fraudulent

10    misrepresentations were in the body of the complaint.

11    They've particularized the fraudulent statements made in

12    detail in the exhibits and in the predicate acts table.            To

13    the extent that the defendants also claimed that the

14    complaint, or the predicate acts table, is deficient because

15    there is in distinction between bills I respectfully submit

16    that that's incorrect.      The bills are separated or the

17    claims are separated, and clearly identified by claimant's

18    initial and claim number.

19                      So that the defendants are clearly aware and

20    on notice of what the allegations are as against them, and

21    so the particularity requirement as to the mail fraud is

22    sufficiently pled.      There is one argument that the

23    defendants represented by Mr. Blodnick and Ms. Diglio

24    include in their papers with respect to the RICO claims

25    being time barred, and I respectfully submit that based on


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 36 of 62 PageID #: 1929


                                   Oral Argument                            35


  1   allegations in this complaint there is just no merit for

  2   that.

  3                     Number one, the causes of action with respect

  4   to GNK indicate that the participation in the affairs of the

  5   enterprise began in 2008.       With respect to High Lawn began

  6   in 2009.    The original complaint was filed in May of 2011.

  7   The first amended complaint was filled in August --

  8               THE COURT:    I get it.    So everything is within the

  9   statute.

10                MS. BURGOS:    Correct, your Honor.

11                      Now, I think it should be noted that with

12    respect to the RICO claims, it is only those defendants

13    represented by Ms. Diglio and Mr. Blodnick that have made

14    any challenge whatsoever to those RICO claims.

15                      With respect to the defendants represented by

16    Mr. Tsirelman and Mr. Valerio, their only challenge to

17    plaintiff's claim as it relates to the pleading is with

18    respect to the fraud claim.       And there they made two, both

19    defendants, make two similar arguments both of which should

20    be rejected by the Court.

21                      The first being that the complaint is not

22    sufficiently specific because the allegations are -- don't

23    set forth what the fraudulent misrepresentations are with

24    the particularity or the specificity required for a fraud

25    claim;


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 37 of 62 PageID #: 1930


                                   Oral Argument                            36


  1                     And, number two, the second argument that

  2   they spent much time about today and that is that it is just

  3   not reasonable for a sophisticated insurer such as the

  4   plaintiffs to rely on their own documents.

  5                     Well, for the same reasons that the

  6   plaintiffs' complaint satisfactory the particularity

  7   requirement, I respectfully submit that the fraud claim as

  8   pled against all these defendants is sufficient.           It

  9   provides them with information as to the basis of the

10    allegations, the basis of the claim.         It provides them with

11    specific details and exhibits, the predicate acts, and the

12    actual body of the complaint.

13                      And with respect to the reliance aspect.

14    Your Honor correctly indicated, or recognized, that whether

15    it's reasonable or not for the insurers to rely on their

16    documents is an issue that is not appropriate on a motion to

17    dismiss.    It is an issue of fact so that it's not something

18    that's within the realm of the motion that's currently

19    pending before the Court.

20                THE COURT:    What's your response to their argument

21    about facially defective.

22                MS. BURGOS:    Well, with that, your Honor, I think

23    one thing is key.     The courts have unanimously indicated

24    that insurers have the right to rely on facially valid

25    claims, and the reason for that -- on facially valid claims.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 38 of 62 PageID #: 1931


                                   Oral Argument                            37


  1   And the reason for that is this -- in No-fault, there is a

  2   strict 30-day requirement for the insurers to act.

  3               THE COURT:    I'm not talking about facially valid

  4   claims.

  5               MS. BURGOS:    From an insurance perspective, they

  6   are facially valid.       I mean, they're the ones that are

  7   representing on the face of the document that this is the

  8   code that pertains to this particular item.          This is the

  9   price that pertains to this particular item, and when you're

10    dealing with an insurer that is processing hundreds, if not

11    hundreds, of thousands of claims they have to be able to

12    rely on what's on the face of that claim.          And so, what the

13    plaintiffs have pled is that they did rely on the face of

14    those claims.     We've satisfied at a minimum the elemental

15    pleading requirement that the plaintiffs justifiably relied

16    on the documents that they submitted in support of their

17    claims for reimbursement.

18                THE COURT:    What if the deficiency is patent on

19    the face of the claim nonetheless rely on it?          Shouldn't

20    that be unreasonable reliance.

21                MS. BURGOS:    Your Honor, that gets back to what

22    your Honor recognized earlier.        Whether it's reasonable or

23    unreasonable.

24                THE COURT:    What if it's phantom code?       What if

25    it's a code that doesn't exist?        And so, I just got to look


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 39 of 62 PageID #: 1932


                                   Oral Argument                             38


  1   at it and you can see if there is a problem with it.           Would

  2   reliance on that be unreasonable.

  3               MS. BURGOS:    Your Honor, again, to the extent

  4   we're talking about reasonableness it's not an issue for a

  5   motion to dismiss.       Now, what it gets back to this is

  6   this --

  7               THE COURT:    It might be, as a matter of law, would

  8   not be reasonable reliance.       It could be a motion to dismiss

  9   issue, that's what I'm asking you.

10                MS. BURGOS:    And I don't think, your Honor, that

11    on its face with 30 days to process hundreds of thousands of

12    claims that an insurer can make that determination.            They

13    got to take their bills at their face, accept that they have

14    represented that this is what it says it is, and process

15    that claim.

16                THE COURT:    So they're excused from the due

17    diligence requirement because they didn't hire enough people

18    to review the claims in the 30 days.

19                MS. BURGOS:    It's not a matter of due diligence,

20    your Honor.    It's a matter of satisfying what their

21    obligations are under the law to promptly reimburse these

22    claims.    That's the overarching purpose of the No-fault Law

23    and that is to promptly reimburse these claims.           So that is

24    what they're doing -- they rely on the bills, they make

25    their determination they pay, and, consistent with what


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 40 of 62 PageID #: 1933


                                   Oral Argument                            39


  1   Mr. Natbony indicated, the law is set forth such that if

  2   after the fact they come across evidence or information that

  3   supports that the original bills that they dutifully

  4   processed were fraudulent in any way, shape, or form they

  5   are entitled, they have the right to initiate action to get

  6   that money back.

  7               THE COURT:    This case consists solely of that type

  8   of a claw-back type of recovery being sought.          Are there any

  9   claims that were not paid that are the subject of this

10    lawsuit?

11                      Do you understand the distinction.

12                MS. BURGOS:    Yes, your Honor.     These are all

13    claims that had been paid.

14                THE COURT:    Okay.

15                      So there is no sense in which the defendants

16    here are in the posture that you say is contemplated by the

17    arbitration provision -- a person making a claim for

18    first-party benefits.      We don't have any of those in this

19    case?

20                MS. BURGOS:    No, your Honor.

21                MR. STERN:    Your Honor, if I may, just one thing:

22                      While Ms. Burgos was addressing the Court, I

23    revisited your hypothetical if you may.

24                THE COURT:    You want to revise your answer?

25                MR. STERN:    I have revised my answer, and I think


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 41 of 62 PageID #: 1934


                                   Oral Argument                            40


  1   under prevailing case law, not our facts here, but under

  2   prevailing case law I think that it probably would not be

  3   sufficient to stay the cause of action under the open-ended

  4   continuity test.

  5               THE COURT:    Okay.

  6               MR. NATBONY:    Your Honor, may I just ask on the

  7   CompuCredit issue would you prefer that I submit something

  8   in writing, or will the record of the argument be

  9   sufficient?

10                THE COURT:    If I want something I'll ask for it.

11                MR. NATBONY:    Thank you, your Honor.

12                THE COURT:    Anything else from the plaintiff's

13    side.

14                MS. BURGOS:    Your Honor, I will rely on our brief

15    to address the issues raised by defense counsel with respect

16    to the unjust enrichment claim except to say that the

17    argument that they've raised has been squarely, repeatedly,

18    and unequivocally rejected by courts time and again in this

19    district.    So I will rely on the arguments with respect to

20    the unjust enrichment claim.

21                THE COURT:    Thank you.

22                MS. BURGOS:    Thank you, your Honor.

23                MR. VALERIO:    I have to be brief otherwise I'm

24    going to get a parking ticket so starting with the last

25    point addressed by your Honor.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 42 of 62 PageID #: 1935


                                   Oral Argument                            41


  1                     There are thousands of fee schedule disputes

  2   litigated in court where an insurer reviews a bill or

  3   receives a bill, reviews it, and says:         You billed too much,

  4   let me reduce the payment.

  5                     Now, to claim that they didn't have time, or

  6   they are so overworked that they can't do it is disingenuous

  7   and let's just leave it at that.

  8                     In terms of Mallela now, this is important as

  9   a distinction.     Mallela involved the situation in which the

10    professional corporations could never have billed for their

11    services.    They were not entitled, as a matter of law, to

12    get paid.    The Court of Appeals said:       Under the

13    circumstances, you insurers can go and get your money back

14    because they couldn't have gotten it to begin with.

15                      The situation before the Court is completely

16    different, and it's governed by Fair Price where the Court

17    of Appeals said, well, there was an accident.          The policy

18    obligations were triggered.       What Travelers in that case was

19    arguing there was billing fraud, and the Court said you

20    didn't do it in a timely fashion.

21                      Why am I saying this?      They keep on saying

22    that Mallela allows this type of action the one before you,

23    it doesn't.    It doesn't.     Fair Price instead precludes it.

24    §409, Section 409, they try to distinguish it by saying

25    insurers cannot start arbitrations.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 43 of 62 PageID #: 1936


                                   Oral Argument                            42


  1                     So what is the import of that comment?        The

  2   No-fault Law gave one party, and one party only, the right

  3   to elect arbitration.      §409 did not overrule that provision.

  4   There is an imbalance, if you will, in No-fault and this is

  5   the price at that claimants had to pay in order to have

  6   their claims paid expeditiously.

  7               THE COURT:    Sorry to interrupt, and I take no

  8   responsibility if you get a ticket, but the -- is the

  9   arbitration issue in this case the same as it was in Lyons.

10                MR. VALERIO:    No.    It's before the Court, we have

11    the arbitration clause in the contract.

12                THE COURT:    Okay.

13                MR. VALERIO:    We're not relying on §5106, we're

14    showing you the contracts.

15                THE COURT:    Right.   I thought it was different.

16                MR. VALERIO:    And again, consider what they're

17    saying.    Because we already paid, this is no longer under

18    the purview of that provision, that's absurd.          Why?    Because

19    countenance in this proposition would allow insurers to just

20    pay everything, and instead of 30 days have six years to go

21    and challenge a claim that's absurd.         First.

22                      Second, by its own language, this falls

23    within the clause.       The defendants here are entities that

24    received payment for first-party benefits.

25                      Now, there is a dispute.      The insurer says:


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 44 of 62 PageID #: 1937


                                     Oral Argument                          43


  1   You're not entitled to those because the bills are

  2   fraudulent, and whatever other litany of complaints they

  3   have.     That's the central dispute about those claims.

  4   Without those claims, there would be no dispute.

  5                     Finally --

  6               THE COURT:    Who's got the right to arbitration?

  7   The person making the claim for first-party benefits?

  8               MR. BLODNICK:    Or their assignee.      Or their

  9   assignee?

10                THE COURT:    Could you not interrupt.

11                MR. BLODNICK:    I'm sorry, your Honor.

12                MR. VALERIO:    And only that person.      And again,

13    this is the price.

14                THE COURT:    Do I have any such person before me?

15                MR. VALERIO:    Well, yes, your Honor.

16                THE COURT:    Because I don't understand you to be

17    making a claim for first-party benefits.         You made it, you

18    got paid.

19                MR. VALERIO:    Right.   We're still -- any issue

20    arising under that claim must be arbitrated.

21                MR. TSIRELMAN:     Your Honor, if I may add to that,

22    please.

23                      The assignments the in Insurance Law are not

24    simple assignments.      When we get an assignment --

25                THE COURT:    I don't mean to suggest that it's the


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 45 of 62 PageID #: 1938


                                   Oral Argument                            44


  1   assignment that might be the problem.         I mean to suggest the

  2   fact that the claim got paid.

  3               MR. TSIRELMAN:    I am getting to that.

  4               THE COURT:    Okay.

  5               MR. TSIRELMAN:    I'll make it short.      When the

  6   claim --

  7               THE COURT:    You don't have to.

  8               MR. TSIRELMAN:    Okay.

  9               THE COURT:    It's not my car out there.

10                MR. TSIRELMAN:    When we receive an assignment or

11    where a medical provider or a supply company receives an

12    assignment and submits its bill, when that bill is paid the

13    assignment is not extinguished.

14                      For example, if the supply -- if the same

15    supply company receives another prescription for a supply,

16    and has to send another bill to the insurance company, it

17    does not need another assignment.        Once it receives the

18    first assignment, they become the assignees to eternity.            So

19    with each and every bill, they do not need to get a new

20    assignment.    The first assignment is enough to submit each

21    and every bill for the next 20 years.         And as long as

22    there's a controversy, as long as there is a dispute between

23    the parties, the assignment is valid; they're still the

24    assignees.

25                THE COURT:    All right.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 46 of 62 PageID #: 1939


                                   Oral Argument                            45


  1               MR. BLODNICK:    Can I be heard, your Honor?

  2               THE COURT:    Not yet.

  3                     Are you finished.

  4               MR. TSIRELMAN:    Yes, your Honor.

  5               THE COURT:    And you, sir.

  6               MR. VALERIO:    The FAA, your Honor, by its own

  7   terms applies to dispute.       The clause is clear, it's broad.

  8   It applies to any dispute regarding any matter relating to

  9   the claim.    Not only when we asserted in a first-party

10    action, but also like here when the validity of those claims

11    is questioned.

12                      Thank you, your Honor.

13                THE COURT:    Thank you.    Yes, sir.

14                MR. BLODNICK:    Your Honor, it really boils down to

15    these five lines here:

16                      "In the event any party making a claim for

17                first-party benefits and the company do not agree

18                regarding any matter relating to the claim."

19                      Now, your Honor is questioning whether any

20    matter related to the claim is including a matter to try to

21    get the money back for a claim paid I believe it is.           That's

22    the first part, that's the first issue your Honor has to

23    determine.    Is it a claim to get the money back relating to

24    the claim, I believe that it is.

25                      The second argument made is that the


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 47 of 62 PageID #: 1940


                                      Oral Argument                          46


  1   insurance company -- that the Superintendent of Insurance

  2   determines whether it is an arbitration or not.           That's not

  3   what the language says which my learned adversary argued.

  4   It's really a ministerial act.         We, as the assignee, have

  5   the right to the arbitration.

  6                     So what would happen is with§409 they have a

  7   trite start the action and then we have a right to a stay

  8   and to commence an arbitration to resolve the dispute.            We

  9   have the right to select the forum in which the claim is

10    determined, they don't, I agree with them.          Under §409 they

11    don't have the option but we do have the option.

12                      Thank you.

13                THE COURT:    Thank you.    I'm going to reserve.

14                MR. VALERIO:    May I make one clarification?

15                THE COURT:    No.

16                MR. VALERIO:    Thank you, your Honor.

17                THE COURT:    On motion to compel arbitration, I

18    will reserve on that I'll decide that in writing.           The rest

19    of these motions are denied.        I'm not going to belabor the

20    record with it.     I have related cases in which the same

21    counsel have appeared.

22                      I will file an opinion very soon, today or

23    tomorrow, in the Lyons case where there'll be a more

24    adequate description of my reasoning with respect to the

25    other aspects of the motions before me but very briefly.


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 48 of 62 PageID #: 1941


                                   Oral Argument                            47


  1                     On the RICO claims, the general complaint

  2   about the use of the RICO statute in this context that

  3   suggested earlier has been -- doesn't seek any particular

  4   relief.    But, in any event, it's really a matter for

  5   Congress to address, not me.

  6                     The challenges based on the claimed failure

  7   to allege an adequate enterprise because it doesn't plead an

  8   ascertainable structure distinct from that inherent in the

  9   alleged pattern completely misses the mark.          The enterprise

10    that's alleged here is not an association-in-fact

11    enterprise, but a corporate entity, a legal entity, within

12    the meaning of §1961(4) even though it's alleged to do

13    nothing but illegal business.       It's also not one of the RICO

14    defendants which further defeats the claim distinctness

15    problem an enterprise's sole purpose can be fraud contrary

16    to the defendant's argument, see U.S. versus Turkette.

17                      The pattern challenged to the alleged pattern

18    has no merit.     These schemes as alleged, and this is a

19    motion to dismiss, and I have to take the well-pleaded

20    allegations to be true.      They are the epitome of

21    closed-ended continuity, excuse me, of open-ended

22    continuity.    The sole purpose of these entities is to commit

23    fraud.    The threat of continuity in here is in the

24    racketeering activity alleged.

25                      The challenges to the specificity of the


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 49 of 62 PageID #: 1942


                                   Oral Argument                            48


  1   fraud alleged, and the sufficiency of the pleadings in this

  2   regard, which afflict both the -- not afflict -- they are a

  3   part of the challenges both to the RICO count and to the

  4   state law fraud counts have no merit.         It's a 162-page

  5   complaint with a bunch of appendices and exhibits that lay

  6   out the claim number and the date submitted, billing codes

  7   used, and the like.

  8                     There is ample, maybe too much specificity of

  9   the allegations in this complaint so those challenges have

10    no merit.

11                      The statute of limitations argument is

12    frivolous.    All the alleged acts being within the

13    limitations period.

14                      The argument that with respect to the fraud

15    claim that Allstate is a sophisticated insurer so it can't

16    properly plead reasonable reliance as I suggested during the

17    argument itself I think is not something that can properly

18    be decided at this stage of the game.         It's such a -- the

19    reasonableness of the insurers' reliance is intensely fact

20    bound; it can't be decided as a matter of law.

21                      The challenge to the unjust enrichment claim

22    fails.    Plaintiffs can plead unjust enrichment as an

23    alternative to the contract remedies.

24                      The joinder and severance arguments are

25    denied.    The defendants and the causes of action were


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 50 of 62 PageID #: 1943


                                   Oral Argument                            49


  1   properly joined under §20(a)(2) of the Federal Rules of

  2   Civil Procedure which allow joinder, "In one action where

  3   any right to relief is asserted against the defendants

  4   jointly, severally, or in the alternative with respect to or

  5   arising out of the same transaction occurrence or series of

  6   transactions or occurrences, and any question of law or fact

  7   is common to all defendants and will arise in the action."

  8                     Under United Mine Workers against Gibbs, 383,

  9   U.S. 715 at 724, it's a 1966 case from the Supreme Court I'm

10    instructed that the impulses toward, "Entertaining the

11    broadest possible scope of action consistent with fairness

12    to the parties.     Joinder of claims, parties, and remedies

13    are strongly encouraged."

14                      Here, all the moving defendants submit an

15    identical delivery receipts and/or assignment of benefit

16    forms to the plaintiff and contain the same irregularities,

17    obviously, based on a shared template and we use the same

18    phantom billing codes for the same items strongly suggests

19    coordination among the defendants.        And because the complex

20    schemes that are alleged are generally identical they're

21    clearly logically related.

22                      Severance may be an issue that is going to be

23    properly addressed once again down the road assuming the

24    case survives what remains of the motions.          I can see the

25    possible prejudice.      I can see possible prejudice to


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 51 of 62 PageID #: 1944


                                   Oral Argument                              50


  1   configurations of plaintiffs if they're all to be tried

  2   together, but at the moment I see nothing but efficiency in

  3   keeping them together in the case.          So any application at

  4   this point to sever -- or the application to sever is

  5   denied.

  6                     I will reserve on the motion to compel.         The

  7   aspect of the motion to compel that this case shares with

  8   the Lyons case will be addressed in that Memorandum and

  9   Order, and to the extent there is a separate argument here I

10    will deal with it separately.

11                MR. VALERIO:    Thank you.

12                MR. STERN:    Thank you.

13                MS. DIGLIO:    Thank you.

14                MS. BURGOS:    Thank you.

15                MR. NATBONY:    Thank you.

16                MR. BLODNICK:    Thank you.

17                THE COURT:    Thank you.

18                (WHEREUPON, this matter was adjourned.)

19

20                                    *   *   *

21

22

23

24

25


                    Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                Official Court Reporter
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 52 of 62 PageID #: 1945
Case(#301
     1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 53 of 62 PageID
           - Arbitration)
                                                                         #: 1946
                                                                    Page 1

                      #                                                7                    ago [1] - 13:18
                                                                                            agree [3] - 5:11, 45:17, 46:10
                                                                                            agreement [3] - 6:20, 7:11, 7:12
   #301 [1] - 2:7                               715 [1] - 49:9                              agreements [2] - 5:22, 5:23
                                                718 [2] - 2:18, 2:18                        ahead [2] - 5:10, 32:25
                      1                         724 [1] - 49:9                              aided [1] - 2:20
                                                                                            aiding [1] - 27:17
   10006 [1] - 1:21
                                                                   A                        AL [2] - 1:3, 1:8
   10281 [1] - 1:16                                                                         al [3] - 1:15, 1:19, 3:8
   1030 [1] - 23:11                             a.m [1] - 1:8                               al. [1] - 3:8
   10:30 [1] - 1:8                              abetting [1] - 27:17                        Albert [2] - 2:6, 3:18
   11-CV-2391 [1] - 3:7                         abiding [2] - 14:19, 14:22                  allegation [2] - 25:25, 29:21
   11-CV-2391(JG [1] - 1:3                      ability [1] - 23:4                          allegations [14] - 16:8, 19:8, 25:12,
   11109 [1] - 2:8                              able [3] - 19:18, 21:19, 37:11             26:8, 27:22, 28:21, 30:1, 33:22, 34:20,
                                                                                           35:1, 35:22, 36:10, 47:20, 48:9
   115 [1] - 1:20                               above-entitled [1] - 51:4
                                                                                            allege [4] - 12:5, 27:24, 31:17, 47:7
   11530 [1] - 2:14                             Abraham [1] - 2:6
                                                                                            alleged [19] - 11:22, 12:11, 12:12,
   125 [1] - 12:5                               absolutely [1] - 23:12
                                                                                           12:22, 13:25, 14:4, 28:10, 29:10, 30:4,
   1325 [1] - 2:13                              absurd [2] - 42:18, 42:21
                                                                                           30:19, 47:9, 47:10, 47:12, 47:17, 47:18,
   16 [1] - 1:7                                 accept [1] - 38:13
                                                                                           47:24, 48:1, 48:12, 49:20
   162-page [1] - 48:4                          accident [1] - 41:17
                                                                                            Allegedly [1] - 14:13
   164 [1] - 26:7                               accidents [1] - 12:17
                                                                                            alleges [2] - 18:14, 18:16
   1925 [1] - 5:20                              accordance [2] - 19:5, 19:6
                                                                                            alleging [1] - 17:12
   1961(4 [2] - 10:7, 15:7                      according [1] - 5:23
                                                                                            allow [2] - 42:19, 49:2
   1962 [1] - 6:24                              AccuCredit [1] - 4:25
                                                                                            allowing [1] - 4:15
   1966 [1] - 49:9                              accuracy [1] - 16:6
                                                                                            allows [2] - 20:18, 41:22
                                                act [2] - 37:2, 46:4
                                                                                            ALLSTATE [1] - 1:3
                      2                         Act [3] - 5:19, 6:3, 6:22
                                                                                            Allstate [9] - 1:15, 1:19, 3:7, 10:5,
                                                acted [1] - 30:7
                                                                                           12:17, 17:3, 17:14, 21:15, 48:15
                                                action [21] - 6:21, 9:9, 10:1, 10:2,
   20 [1] - 44:21                                                                           alternative [2] - 48:23, 49:4
                                               13:19, 22:19, 24:12, 26:16, 32:3, 32:4,
   20(a)(2 [1] - 24:25                                                                      amended [1] - 35:7
                                               32:12, 35:3, 39:5, 40:3, 41:22, 45:10,
   2008 [1] - 35:5                                                                          Aminov [5] - 2:13, 4:3, 10:2, 11:24,
                                               46:7, 48:25, 49:2, 49:7, 49:11
   2009 [2] - 28:5, 35:6                                                                   30:21
                                                actions [10] - 8:18, 8:20, 9:12, 21:25,
   2011 [1] - 35:6                                                                          Aminova [2] - 2:6, 3:18
                                               22:8, 22:9, 22:12, 22:14, 23:9
   2012 [1] - 1:7                                                                           Amner [2] - 2:5, 3:17
                                                activities [5] - 8:17, 8:18, 12:1, 30:8,
   25 [1] - 13:18                                                                           ample [1] - 48:8
                                               32:21
                                                                                            annexed [1] - 17:13
                                                activity [16] - 10:14, 10:19, 10:20,
                      3                        12:1, 12:19, 12:23, 13:1, 13:4, 13:5,
                                                                                            answer [3] - 17:1, 39:24, 39:25
                                               13:11, 28:1, 28:8, 30:21, 30:24, 32:2,       Anthony [2] - 2:17, 51:8
                                               47:24                                        anyway [2] - 7:22, 8:20
   30 [7] - 17:5, 17:17, 17:18, 20:18,                                                      apart [4] - 10:14, 10:20, 11:16, 28:11
  38:11, 38:18, 42:20                           acts [11] - 28:12, 29:7, 30:25, 31:2,
                                               33:13, 33:20, 34:12, 34:14, 36:11,           Apollo [1] - 12:9
   30-day [1] - 37:2
                                               48:12                                        Appeals [3] - 17:20, 41:12, 41:17
   34 [1] - 12:5
                                                actual [5] - 23:18, 26:12, 33:3, 34:1,      appearances [2] - 3:9, 3:14
   383 [1] - 49:8
                                               36:12                                        appeared [1] - 46:21
                                                add [3] - 19:2, 19:23, 43:21                appellate [1] - 17:6
                      4                         addition [3] - 28:19, 33:5, 33:12           appendices [1] - 48:5
                                                address [7] - 18:7, 18:20, 21:10,           appendix [2] - 33:6, 33:13
   409 [7] - 8:10, 8:12, 22:8, 22:11, 22:20,   21:22, 27:9, 40:15, 47:5                     applicable [1] - 16:16
  23:7, 41:24                                   addressed [5] - 21:25, 32:13, 40:25,        applicant [2] - 23:15, 23:17
   42 [2] - 33:5, 33:12                        49:23, 50:8                                  application [3] - 23:22, 50:3, 50:4
   426 [1] - 23:11                              addressing [1] - 39:22                      applies [4] - 15:9, 15:18, 45:7, 45:8
   45-18 [1] - 2:7                              adequate [3] - 34:6, 46:24, 47:7            appropriate [2] - 7:1, 36:16
                                                adjourned [1] - 50:18                       approved [1] - 5:15
                      5                         administrative [1] - 9:1                    arbitrate [1] - 5:23
                                                admit [1] - 22:7                            arbitrated [1] - 43:20
                                                admitted [1] - 24:4                         arbitration [44] - 4:20, 5:1, 5:2, 5:14,
   555 [1] - 2:14                                                                          5:20, 5:22, 6:20, 7:5, 7:9, 7:11, 7:13,
                                                adversary [1] - 46:3
                                                advise [1] - 32:19                         7:18, 7:23, 8:8, 9:10, 9:14, 9:16, 21:10,
                      6                         affairs [1] - 35:4                         22:18, 22:22, 23:2, 23:3, 23:4, 23:6,
                                                afflict [2] - 48:2                         23:7, 23:12, 23:15, 23:16, 23:20, 23:23,
                                                agencies [3] - 8:22, 8:25, 9:1             23:25, 24:2, 24:6, 24:9, 24:20, 39:17,
   613-2487 [1] - 2:18
                                                agency [1] - 23:1                          42:3, 42:9, 42:11, 43:6, 46:2, 46:5,
   613-2694 [1] - 2:18
                                                agents [1] - 26:8                          46:8, 46:17
                                                                                            Arbitration [1] - 5:19
                                 Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                             Official Court Reporter
                                                                   10
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 54 of 62 PageID
  (arbitrations - clearly)
                                                                         #: 1947
                                                                      Page 2
   arbitrations [2] - 23:14, 41:25           45:17                                       20:22, 21:15, 21:16, 23:3, 23:10, 24:8,
   argue [4] - 8:10, 26:24, 30:1, 33:24       Best [1] - 2:11                            24:21, 25:16, 25:23, 26:5, 26:6, 27:22,
   argued [3] - 19:19, 25:6, 46:3             between [7] - 22:23, 24:8, 25:12,          29:16, 30:17, 31:12, 39:7, 39:19, 40:1,
   arguing [4] - 4:21, 15:13, 19:14, 41:19   27:25, 28:7, 34:15, 44:22                   40:2, 41:18, 42:9, 46:23, 49:9, 49:24,
   ARGUMENT [1] - 1:11                        bill [19] - 12:17, 16:7, 17:13, 17:14,     50:3, 50:7, 50:8
   argument [29] - 3:7, 4:24, 13:6, 13:17,   17:21, 19:15, 20:5, 20:6, 20:10, 20:17,      cases [6] - 13:13, 13:14, 19:25, 24:16,
  14:9, 15:1, 15:13, 17:11, 18:1, 21:16,     26:17, 41:2, 41:3, 44:12, 44:16, 44:19,     25:15, 46:20
  21:18, 21:25, 22:17, 24:21, 24:24,         44:21                                        CAUSE [1] - 1:11
  26:22, 29:8, 33:21, 34:22, 36:1, 36:20,     billed [6] - 19:4, 19:5, 20:10, 20:11,      causes [2] - 35:3, 48:25
  40:8, 40:17, 45:25, 47:16, 48:11, 48:14,   41:3, 41:10                                  Center [1] - 1:16
  48:17, 50:9                                 billing [8] - 9:3, 12:7, 12:21, 26:19,      central [1] - 43:3
   arguments [13] - 8:1, 9:19, 9:20, 9:22,   33:9, 41:19, 48:6, 49:18                     Centre [1] - 1:20
  15:21, 21:20, 24:19, 24:20, 27:19,          bills [23] - 12:20, 16:9, 18:14, 18:15,     certain [1] - 31:5
  27:20, 35:19, 40:19, 48:24                 18:23, 19:10, 20:1, 20:3, 20:4, 20:8,        certainly [1] - 20:4
   arise [2] - 25:1, 49:7                    26:16, 30:23, 30:24, 31:13, 33:16,           CERTIFICATE [1] - 51:2
   arises [1] - 7:16                         33:17, 34:2, 34:15, 34:16, 38:13, 38:24,     certify [1] - 51:3
   arising [3] - 7:13, 43:20, 49:5           39:3, 43:1                                   cetera [4] - 10:9, 17:16
   Arista [1] - 25:22                         binding [1] - 23:5                          challenge [6] - 17:18, 30:15, 35:14,
   ascertainable [1] - 47:8                   bit [3] - 5:6, 10:6, 10:13                 35:16, 42:21, 48:21
   aside [1] - 27:12                          blew [1] - 15:2                             challenged [1] - 47:17
   aspect [4] - 16:7, 33:25, 36:13, 50:7      BLODNICK [13] - 2:10, 2:15, 4:19,           challenges [4] - 47:6, 47:25, 48:3,
   aspects [2] - 8:2, 46:25                  4:24, 5:8, 5:11, 8:4, 8:6, 43:8, 43:11,     48:9
   asserted [3] - 25:1, 45:9, 49:3           45:1, 45:14, 50:16                           chapter [1] - 6:25
   assignee [3] - 43:8, 43:9, 46:4            Blodnick [4] - 4:4, 27:13, 34:23, 35:13     characters [2] - 25:24, 26:1
   assignees [3] - 7:22, 44:18, 44:24         body [5] - 33:2, 33:19, 34:6, 34:10,        charge [1] - 29:23
   assignment [11] - 43:24, 44:1, 44:10,     36:12                                        circuit [1] - 12:8
  44:12, 44:13, 44:17, 44:18, 44:20,          boils [1] - 45:14                           Circuit [3] - 15:1, 15:6, 31:25
  44:23, 49:15                                bottom [1] - 29:6                           circumstances [2] - 34:7, 41:13
   assignments [2] - 43:23, 43:24             bought [1] - 15:1                           cite [1] - 25:16
   associated [1] - 10:10                     bound [2] - 18:12, 48:20                    cited [1] - 23:19
   association [8] - 10:9, 11:4, 11:9,        Boyle [1] - 28:6                            City [2] - 2:8, 2:14
  11:18, 15:8, 27:15, 28:3, 47:10             brief [8] - 4:25, 13:21, 15:24, 16:3,       civil [14] - 3:6, 7:6, 8:11, 8:18, 8:20,
   association-in-fact [7] - 11:4, 11:9,     17:3, 19:20, 40:14, 40:23                   9:5, 9:9, 10:1, 13:19, 22:14, 22:18,
  11:18, 15:8, 27:15, 28:3, 47:10             briefly [2] - 24:23, 46:25                 23:9, 31:6, 32:12
   assuming [1] - 49:23                       briefs [2] - 15:23, 16:5                    Civil [1] - 49:2
   Atkins [1] - 12:9                          bring [1] - 32:23                           CIVIL [1] - 1:11
   attached [2] - 21:17, 33:19                broad [1] - 45:7                            claim [52] - 5:4, 5:12, 5:13, 8:16,
   attorneys [1] - 2:11                       broadest [1] - 49:11                       12:10, 12:15, 15:22, 16:18, 16:21, 17:2,
   Attorneys [3] - 1:15, 1:19, 2:2            Broadway [1] - 1:20                        17:8, 20:19, 24:10, 24:12, 27:16, 27:17,
   August [1] - 35:7                          Brooklyn [1] - 1:5                         27:23, 31:21, 33:8, 33:14, 34:18, 35:17,
   Avenue [1] - 2:13                          bunch [4] - 11:9, 11:14, 16:9, 48:5        35:18, 35:25, 36:7, 36:10, 37:12, 37:19,
   aware [1] - 34:19                          Burgos [2] - 3:16, 39:22                   38:15, 39:17, 40:16, 40:20, 41:5, 42:21,
                                              BURGOS [22] - 1:22, 3:13, 3:15, 27:8,      43:7, 43:17, 43:20, 44:2, 44:6, 45:9,
                     B                       29:12, 29:15, 29:19, 29:24, 31:10, 33:1,    45:16, 45:18, 45:20, 45:21, 45:23,
                                             35:10, 36:22, 37:5, 37:21, 38:3, 38:10,     45:24, 46:9, 47:14, 48:6, 48:15, 48:21
                                             38:19, 39:12, 39:20, 40:14, 40:22,           claimant's [5] - 9:9, 9:13, 33:8, 33:14,
   background [1] - 5:18                     50:14                                       34:17
   bad [1] - 11:14                            burning [1] - 13:10                         claimants [2] - 22:3, 42:5
   barred [1] - 34:25                         business [5] - 6:23, 12:22, 29:16,          claimants' [1] - 29:4
   based [6] - 12:10, 29:1, 30:15, 34:25,    47:13                                        claimed [3] - 7:10, 34:13, 47:6
  47:6, 49:17                                 BY [4] - 1:17, 1:21, 2:8, 2:15              claims [35] - 7:5, 7:21, 14:3, 18:10,
   basis [3] - 30:14, 36:9, 36:10                                                        22:1, 22:2, 25:1, 25:3, 25:8, 27:14,
   became [1] - 23:2
                                                                 C                       28:13, 30:1, 30:15, 34:17, 34:24, 35:12,
   become [1] - 44:18                                                                    35:14, 36:25, 37:4, 37:11, 37:14, 37:17,
   BEFORE [1] - 1:12                                                                     38:12, 38:18, 38:22, 38:23, 39:9, 39:13,
   began [2] - 35:5                           c)(a [1] - 6:14                            42:6, 43:3, 43:4, 45:10, 47:1, 49:12
   begin [1] - 41:14                          CADWALADER [1] - 1:14                       clarification [1] - 46:14
   behalf [1] - 4:13                          cannot [7] - 18:20, 18:24, 20:8, 20:22,     clarify [2] - 8:8, 16:2
   behavior [1] - 20:21                      23:13, 26:13, 41:25                          clarity [1] - 7:9
   belabor [1] - 46:19                        Capital [2] - 2:4, 3:21                     clause [5] - 5:1, 23:3, 42:11, 42:23,
   belly [1] - 32:5                           car [2] - 12:17, 44:9                      45:7
   bench [1] - 3:5                            carriers [2] - 12:7, 12:18                  claw [1] - 39:8
   benefit [1] - 49:15                        carry [1] - 8:17                            claw-back [1] - 39:8
   benefits [11] - 5:5, 7:22, 7:23, 23:15,    case [45] - 5:24, 7:15, 7:20, 9:4, 11:8,    clear [4] - 16:21, 19:7, 23:12, 45:7
  23:17, 23:22, 39:18, 42:24, 43:7, 43:17,   12:8, 13:12, 13:16, 13:23, 14:2, 15:5,       clearly [4] - 34:2, 34:17, 34:19, 49:21
                                             15:16, 15:18, 17:6, 19:19, 19:25, 20:21,
                               Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                           Official Court Reporter
                                                                10
Case 1:21-cv-02967-BMC
       (client - deny)
                       Document 10-2 Filed 06/02/21 Page 55 of 62 Page
                                                                  PageID
                                                                       3
                                                                         #: 1948

   client [2] - 4:11, 20:19                   consistently [1] - 16:14                     courts [7] - 5:22, 13:13, 13:20, 16:14,
   client's [1] - 20:5                        consists [1] - 39:7                         34:2, 36:23, 40:18
   clients [3] - 9:25, 20:9, 27:18            conspiracy [1] - 27:16                       covering [1] - 5:18
   clinics [3] - 28:22, 28:25, 29:2           constituting [1] - 34:7                      create [1] - 6:14
   close [1] - 20:13                          consumer [7] - 6:3, 6:5, 6:9, 6:11,          created [3] - 6:17, 6:21, 14:23
   closed [3] - 31:20, 32:18, 47:21          6:16, 22:25, 23:6                             creates [1] - 6:9
   closed-ended [2] - 31:20, 47:21            contain [1] - 49:16                          creation [1] - 6:17
   CLRA [1] - 7:10                            contained [1] - 5:3                          credit [2] - 6:1, 22:25
   coalesce [2] - 11:13, 11:17                contains [1] - 5:25                          Credit [1] - 6:2
   code [6] - 19:18, 26:17, 26:18, 37:8,      contemplated [1] - 39:16                     CRI [2] - 2:17, 51:8
  37:24, 37:25                                contention [1] - 14:21                       crimes [1] - 11:15
   coded [1] - 19:10                          context [3] - 18:1, 18:2, 47:2               criminal [6] - 8:23, 14:12, 15:16, 31:1,
   codes [7] - 19:10, 26:20, 28:17, 33:9,     continue [2] - 31:5, 31:13                  31:6, 32:2
  48:6, 49:18                                 Continued [1] - 2:1                          criminals [1] - 11:10
   coincidence [1] - 25:11                    continued [1] - 32:3                         CRR [2] - 2:17, 51:8
   colleague [1] - 19:13                      continuing [1] - 32:2                        crux [1] - 10:4
   colleagues [2] - 22:7, 24:23               continuity [13] - 31:2, 31:4, 31:7, 31:9,    culpable [1] - 10:16
   combat [1] - 8:14                         31:20, 31:22, 31:24, 32:6, 32:9, 40:4,        current [1] - 32:6
   commence [10] - 9:5, 9:8, 9:12, 22:14,    47:21, 47:22, 47:23
  22:22, 23:4, 23:7, 23:23, 24:2, 46:8        contract [3] - 23:19, 42:11, 48:23                              D
   comment [1] - 42:1                         contracts [1] - 42:14
   commit [4] - 29:23, 31:17, 47:22           contractually [1] - 7:5
                                                                                           damages [1] - 7:2
   committing [1] - 11:15                     contradict [1] - 8:19
                                                                                           date [2] - 33:15, 48:6
   common [2] - 24:13, 49:7                   contrary [3] - 16:12, 25:8, 47:15
                                                                                           days [7] - 17:5, 17:17, 17:18, 20:18,
   communication [1] - 26:15                  control [1] - 11:25
                                                                                          38:11, 38:18, 42:20
   companies [5] - 8:13, 10:3, 20:2, 20:9,    controversy [4] - 7:16, 7:17, 7:19,
                                                                                           dead [1] - 22:21
  20:22                                      44:22
                                                                                           deadlines [1] - 17:22
   COMPANY [1] - 1:3                          coordination [1] - 49:19
                                                                                           deal [3] - 23:9, 24:10, 50:10
   company [10] - 5:11, 12:16, 20:2,          copies [1] - 34:1
                                                                                           dealing [3] - 11:9, 13:9, 37:10
  20:11, 20:16, 44:11, 44:15, 44:16,          copyright [1] - 25:17
                                                                                           dealt [2] - 22:10, 27:5
  45:17, 46:1                                 corollary [1] - 19:3
   Company [3] - 1:15, 1:19, 3:8                                                           decent [1] - 14:18
                                              corporate [6] - 28:4, 29:13, 29:19,
   company's [1] - 8:23                                                                    decide [1] - 46:18
                                             29:22, 30:6, 47:11
   compare [1] - 20:5                                                                      decided [5] - 16:10, 22:3, 23:11,
                                              corporation [4] - 10:8, 14:1, 29:12
   compel [3] - 46:17, 50:6, 50:7                                                         48:18, 48:20
                                              corporations [6] - 14:2, 29:14, 29:15,
                                                                                           deciding [1] - 26:2
   compensation [1] - 19:11                  30:5, 31:16, 41:10
                                                                                           decision [4] - 21:22, 22:6, 22:14, 28:6
   complaint [27] - 9:3, 12:5, 18:13,         correct [4] - 12:24, 29:11, 35:10, 51:3
  18:16, 18:22, 19:7, 19:9, 25:8, 30:13,                                                   decisions [1] - 25:20
                                              correctly [1] - 36:14
  32:7, 33:2, 33:6, 33:19, 33:20, 33:25,                                                   defeats [1] - 47:14
                                              Corrupt [1] - 6:22
  34:6, 34:10, 34:14, 35:1, 35:6, 35:7,                                                    defective [2] - 18:15, 36:21
                                              cost [1] - 7:3
  35:21, 36:6, 36:12, 47:1, 48:5, 48:9                                                     defendant [4] - 11:24, 29:18, 29:20,
                                              costs [1] - 17:15
   complaints [2] - 13:24, 43:2                                                           30:20
                                              costume [1] - 25:24
   completely [4] - 11:20, 17:3, 41:15,                                                    defendant's [1] - 47:16
                                              costumes [3] - 25:23, 25:25, 26:3
  47:9                                                                                     defendants [37] - 1:9, 3:17, 3:25, 4:2,
                                              couched [1] - 12:15
   complex [1] - 49:19                                                                    10:17, 14:7, 14:10, 14:20, 20:24, 25:6,
                                              counsel [3] - 21:14, 40:15, 46:21
   CompuCredit [8] - 5:16, 21:22, 22:6,                                                   25:9, 25:11, 25:13, 26:19, 26:20, 27:12,
                                              Counsel [1] - 3:9
  22:16, 22:23, 22:24, 24:15, 40:7                                                        31:13, 33:4, 33:9, 33:15, 33:24, 34:13,
                                              count [1] - 48:3
   Computer [1] - 2:20                                                                    34:19, 34:23, 35:12, 35:15, 35:19, 36:8,
                                              countenance [1] - 42:19
   Computer-aided [1] - 2:20                                                              39:15, 42:23, 47:14, 48:25, 49:3, 49:7,
                                              Country [1] - 23:10
                                                                                          49:14, 49:19
   computerized [1] - 2:20                    Country-Wide [1] - 23:10
                                                                                           Defendants [3] - 2:2, 2:11
   concern [1] - 18:8                         counts [2] - 29:11, 48:4
                                                                                           defense [2] - 8:1, 40:15
   concerted [1] - 25:10                      County [2] - 26:5, 26:6
                                                                                           defer [1] - 24:20
   conclusively [1] - 17:20                   couple [2] - 21:20, 32:22
                                                                                           deficiency [1] - 37:18
   conduct [5] - 10:16, 25:9, 25:10,          course [3] - 8:5, 30:19, 32:21
                                                                                           deficient [1] - 34:14
  26:12, 26:14                                court [7] - 3:1, 6:7, 6:14, 7:6, 26:4,
                                                                                           defines [1] - 10:7
   configurations [1] - 50:1                 32:13, 41:2
                                                                                           definition [1] - 15:10
   Congress [2] - 13:21, 47:5                 Court [33] - 2:7, 2:17, 2:17, 3:3, 4:25,
                                                                                           defraud [2] - 30:9, 30:22
   connect [1] - 26:11                       5:16, 6:8, 6:19, 7:1, 7:7, 9:18, 10:12,
                                                                                           defrauded [1] - 16:18
   connected [2] - 25:3, 25:4                10:24, 11:15, 15:2, 15:10, 15:14, 16:4,
                                                                                           delineates [1] - 34:5
   connection [5] - 14:8, 15:22, 25:22,      17:20, 19:24, 28:5, 31:25, 32:20, 35:20,
                                                                                           delivery [1] - 49:15
  26:4, 27:1                                 36:19, 39:22, 41:12, 41:15, 41:16,
   CONROY [1] - 2:10                                                                       demonstrates [1] - 17:7
                                             41:19, 42:10, 49:9, 51:9
   consent [1] - 7:17                                                                      demonstrating [1] - 31:8
                                              Court's [2] - 21:1, 27:8
   consider [1] - 42:16                                                                    denied [3] - 46:19, 48:25, 50:5
                                              Courthouse [1] - 1:5
   consistent [3] - 25:9, 38:25, 49:11                                                     deny [1] - 17:2
                                              COURTROOM [2] - 3:2, 3:6
                                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                            Official Court Reporter
                                                                 10
Case 1:21-cv-02967-BMC
       (DEPUTY - fault)
                        Document 10-2 Filed 06/02/21 Page 56 of 62 PageID
                                                                   Page 4
                                                                          #: 1949

   DEPUTY [2] - 3:2, 3:6                       during [1] - 48:16                         essence [1] - 27:3
   describe [2] - 6:11, 7:7                    duties [1] - 8:24                          establishes [1] - 5:21
   describes [1] - 8:16                        dutifully [1] - 39:3                       ET [2] - 1:3, 1:8
   description [1] - 46:24                                                                et [8] - 1:15, 1:19, 3:8, 10:9, 17:15,
   detail [3] - 8:14, 33:20, 34:12                                    E                  17:16
   details [1] - 36:11                                                                    eternity [1] - 44:18
   determination [5] - 18:4, 18:21, 18:22,                                                event [3] - 5:4, 45:16, 47:4
                                               E-mail [1] - 2:19
  38:12, 38:25                                                                            evidence [1] - 39:2
                                               earth [1] - 17:6
   determine [2] - 18:9, 45:23                                                            evil [1] - 14:7
                                               Eastern [1] - 3:3
   determined [1] - 46:10                                                                 exactly [3] - 15:15, 19:16, 24:7
                                               EASTERN [1] - 1:1
   determines [1] - 46:2                                                                  example [3] - 19:4, 20:9, 44:14
                                               economy [1] - 26:24
   devices [1] - 28:14                                                                    examples [2] - 33:3, 33:18
                                               EDWARD [1] - 2:15
   devoted [1] - 6:16                                                                     exceeds [1] - 7:10
                                               Edward [1] - 4:4
   difference [2] - 22:23, 24:8                                                           except [2] - 13:24, 40:16
                                               efficiency [1] - 50:2
   differences [1] - 25:12                                                                exchange [2] - 28:22, 28:23
                                               efforts [2] - 28:24, 29:1
   different [13] - 4:20, 19:25, 24:11,                                                   excuse [1] - 47:21
                                               either [1] - 5:3
  25:24, 26:7, 26:9, 26:10, 27:1, 27:2,                                                   excused [1] - 38:16
  30:2, 41:16, 42:15                           elaborates [1] - 10:12
                                                                                          exerted [3] - 11:25, 28:24, 29:1
   Diglio [4] - 4:2, 27:13, 34:23, 35:13       elect [1] - 42:3
                                                                                          exhibits [7] - 33:6, 33:7, 33:12, 33:19,
   DIGLIO [24] - 2:10, 2:15, 4:2, 9:22,        election [1] - 23:5
                                                                                         34:12, 36:11, 48:5
  9:25, 10:25, 11:5, 11:11, 11:20, 11:24,      element [2] - 11:13
                                                                                          exist [10] - 10:13, 12:20, 13:1, 13:3,
  12:4, 13:12, 13:24, 14:9, 14:13, 14:15,      elemental [1] - 37:14                     19:11, 19:19, 28:11, 28:17, 29:8, 37:25
  14:17, 14:21, 15:4, 15:16, 15:24, 19:2,      elements [2] - 11:18, 16:2                 existed [1] - 13:11
  20:25, 50:13                                 eliminate [1] - 9:13                       existence [1] - 14:3
   diligence [5] - 16:17, 16:18, 18:3,         eliminated [1] - 9:9                       exists [2] - 12:16, 12:21
  38:17, 38:19                                 elsewhere [3] - 6:12, 6:17, 6:18           expeditiously [1] - 42:6
   diligent [1] - 20:16                        emphasize [2] - 5:12, 15:25                explained [2] - 25:10, 26:14
   directs [1] - 8:11                          employees [1] - 30:7                       explains [1] - 10:13
   disagree [1] - 18:19                        enacted [2] - 5:19, 9:6                    explanation [1] - 26:15
   disagreement [1] - 5:14                     encouraged [1] - 49:13                     extent [10] - 21:17, 27:23, 29:17,
   disconnected [1] - 25:7                     end [2] - 20:3, 32:18                     29:25, 30:14, 33:24, 34:4, 34:13, 38:3,
   discuss [1] - 17:4                          ended [7] - 31:4, 31:7, 31:20, 32:9,      50:9
   disingenuous [1] - 41:6                    40:3, 47:21                                 extinguished [1] - 44:13
   dismiss [6] - 10:1, 27:14, 36:17, 38:5,     endorsement [1] - 9:7                      eyes [1] - 20:13
  38:8, 47:19                                  enforce [3] - 5:22, 9:14, 22:9
                                               enforceable [2] - 5:1, 7:12
   dismissed [3] - 17:8, 18:17, 27:4
                                               enforced [2] - 6:6, 6:20
                                                                                                             F
   dispute [9] - 7:13, 23:6, 42:25, 43:3,
  43:4, 44:22, 45:7, 45:8, 46:8                enforcement [3] - 8:22, 8:24, 32:12
   disputes [1] - 41:1                         engaged [1] - 30:21                        FAA [1] - 45:6
   dissolved [1] - 31:19                       engages [2] - 10:15, 10:21                 face [8] - 17:17, 18:25, 37:7, 37:12,
   distinct [5] - 10:5, 10:16, 13:4, 13:5,     enhance [1] - 15:25                       37:13, 37:19, 38:11, 38:13
  47:8                                         enrichment [5] - 24:14, 40:16, 40:20,      facial [2] - 18:23, 19:14
   distinction [7] - 27:25, 28:7, 30:5,       48:21, 48:22                                facially [7] - 18:15, 19:14, 36:21,
  30:12, 34:15, 39:11, 41:9                    ensure [1] - 29:1                         36:24, 36:25, 37:3, 37:6
   distinctness [1] - 47:14                    enterprise [30] - 10:5, 10:13, 10:18,      Facsimile [1] - 2:18
   distinguish [1] - 41:24                    10:22, 11:6, 11:7, 11:13, 11:19, 11:21,     fact [22] - 10:10, 11:4, 11:9, 11:18,
   district [3] - 12:9, 34:3, 40:19           12:11, 12:12, 12:18, 13:5, 15:7, 15:10,    15:8, 18:4, 18:12, 18:19, 18:25, 21:15,
   District [3] - 3:3, 7:1                    27:15, 27:25, 28:3, 28:4, 28:8, 29:7,      22:9, 22:13, 24:16, 27:15, 28:3, 32:18,
   DISTRICT [3] - 1:1, 1:1, 1:12              30:2, 30:10, 30:11, 31:1, 32:11, 35:5,     36:17, 39:2, 44:2, 47:10, 48:19, 49:6
                                              47:7, 47:9, 47:11                           facts [2] - 27:12, 40:1
   DME [2] - 28:14, 33:16
                                               enterprise's [1] - 47:15                   factual [1] - 18:21
   Docket [1] - 3:7
                                               enterprises [6] - 11:4, 28:11, 28:21,      fail [3] - 27:24, 30:1, 34:1
   document [1] - 37:7
                                              29:8, 29:10, 30:4                           failed [3] - 10:5, 27:24, 33:22
   documents [5] - 29:4, 33:15, 36:4,
  36:16, 37:16                                 entertaining [1] - 49:10                   fails [3] - 29:9, 33:25, 48:22
   dollars [2] - 20:10, 20:11                  entities [6] - 29:13, 29:16, 29:19,        failure [2] - 30:16, 47:6
   done [4] - 7:9, 9:16, 15:15, 16:19         29:22, 42:23, 47:22                         Fair [2] - 41:16, 41:23
   down [11] - 5:6, 5:7, 8:4, 13:10, 14:14,    entitled [4] - 39:5, 41:11, 43:1, 51:4     fairness [1] - 49:11
  21:23, 27:19, 28:6, 31:19, 45:14, 49:23      entity [8] - 10:9, 10:11, 10:19, 12:20,    falls [1] - 42:22
   drafted [1] - 15:8                         28:4, 33:10, 47:11                          false [1] - 18:15
   drug [1] - 11:9                             epitome [1] - 47:20                        FAPR [2] - 2:17, 51:8
   drug-dealing [1] - 11:9                     equation [1] - 13:2                        far [3] - 7:9, 11:1, 22:5
   drugs [1] - 13:9                            equipment [3] - 17:14, 17:15, 26:21        fashion [1] - 41:20
   due [5] - 16:16, 16:18, 18:3, 38:16,        Equipment [2] - 2:5, 3:21                  fault [20] - 5:3, 16:5, 16:13, 16:20,
  38:19                                        ESQ [7] - 1:17, 1:21, 1:22, 2:8, 2:9,     17:22, 17:23, 20:18, 22:1, 23:13, 23:18,
   duration [2] - 32:10, 32:19                2:15, 2:15                                 24:10, 28:21, 28:24, 29:2, 31:14, 31:17,

                                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                            Official Court Reporter
                                                                      10
Case 1:21-cv-02967-BMC
      (favor - insurer)
                       Document 10-2 Filed 06/02/21 Page 57 of 62 PageID
                                                                   Page 5
                                                                         #: 1950

  37:1, 38:22, 42:2, 42:4                        Gammerman [2] - 22:4, 24:7                   hypothetical [1] - 39:23
   favor [1] - 15:18                             garden [2] - 12:15, 13:22
   favoring [1] - 5:21                           Garden [1] - 2:14                                               I
   FAZIO [1] - 2:10                              GARY [1] - 2:9
   February [1] - 1:7                            general [3] - 16:12, 16:19, 47:1
                                                                                              identical [2] - 49:15, 49:20
   Federal [2] - 5:19, 49:1                      generally [1] - 49:20
                                                                                              identified [1] - 34:17
   federal [2] - 5:21, 6:6                       Generis [1] - 15:9
                                                                                              illegal [1] - 47:13
   fee [5] - 19:5, 19:6, 19:8, 19:11, 41:1       Gibbs [1] - 49:8
                                                                                              illegitimate [1] - 15:7
   few [1] - 25:23                               Gleeson [2] - 3:4, 3:5
                                                                                              illustrated [1] - 25:7
   file [2] - 22:8, 46:22                        GLEESON [1] - 1:12
                                                                                              Ilya [2] - 2:6, 3:19
   filed [2] - 32:7, 35:6                        GNK [12] - 2:11, 4:3, 10:3, 11:22,
                                                                                              imbalance [1] - 42:4
   filled [1] - 35:7                            11:25, 12:6, 12:25, 27:18, 30:9, 30:18,
                                                                                              impair [1] - 8:19
   finally [2] - 10:18, 43:5                    35:4
                                                                                              import [1] - 42:1
   Financial [1] - 1:16                          Goettel [1] - 23:12
                                                                                              important [3] - 22:6, 28:20, 41:8
   fine [1] - 23:1                               governed [1] - 41:16
                                                                                              improper [1] - 26:19
   finish [2] - 14:14, 14:16                     governing [1] - 16:12
                                                                                              improperly [1] - 26:8
   finished [2] - 24:12, 45:3                    Government [1] - 15:12
                                                                                              impulses [1] - 49:10
   firm [1] - 4:4                                Grand [2] - 2:3, 3:20
                                                                                              Inc [11] - 2:3, 2:3, 2:4, 2:4, 2:5, 2:5,
   First [2] - 15:1, 15:6                        granted [1] - 16:15
                                                                                             2:11, 2:12, 2:12
   first [22] - 4:18, 4:20, 5:5, 7:22, 7:23,     great [1] - 15:19
                                                                                              Inc.s [1] - 29:16
  21:11, 23:22, 27:11, 27:23, 35:7, 35:21,       Griesa [1] - 23:11
                                                                                              incidentally [1] - 8:21
  39:18, 42:21, 42:24, 43:7, 43:17, 44:18,       griping [1] - 13:19
  44:20, 45:9, 45:17, 45:22                                                                   include [3] - 10:8, 34:1, 34:24
                                                 group [1] - 10:10
   first-party [10] - 5:5, 7:22, 7:23, 23:22,                                                 included [6] - 21:24, 28:20, 33:16,
                                                 guys [1] - 11:15
  39:18, 42:24, 43:7, 43:17, 45:9, 45:17                                                     33:17, 33:20, 34:9
                                                                                              includes [1] - 33:13
   five [2] - 21:2, 45:15                                           H                         including [1] - 45:20
   focus [1] - 21:20
   fold [1] - 7:2                                                                             incorrect [1] - 34:16
   followed [1] - 32:22                          H.J [1] - 13:18                              incorrectly [1] - 19:10
   following [2] - 5:17, 5:25                    halted [1] - 31:6                            independent [3] - 24:17, 25:20, 26:14
   FOR [1] - 1:11                                hand [1] - 27:21                             indicate [1] - 35:4
   foregoing [1] - 51:3                          handed [1] - 28:5                            indicated [4] - 34:2, 36:14, 36:23, 39:1
   form [1] - 39:4                               happy [1] - 18:7                             indications [1] - 7:10
   formed [2] - 12:6, 31:17                      Harnett [1] - 23:10                          indisputably [1] - 31:19
   forms [1] - 49:16                             haste [1] - 17:5                             individual [2] - 10:8, 30:11
   forth [6] - 8:12, 17:23, 23:20, 24:21,        hear [3] - 8:1, 8:3, 18:1                    individuals [1] - 10:10
  35:23, 39:1                                    heard [6] - 4:18, 4:20, 4:21, 22:7, 24:5,    inflated [1] - 28:23
   forum [2] - 27:5, 46:9                       45:1                                          Influenced [1] - 6:21
   forward [1] - 32:7                            hearing [1] - 22:16                          inform [2] - 8:22, 17:14
   four [1] - 16:10                              held [2] - 31:25                             information [4] - 16:24, 17:10, 36:9,
   framework [1] - 8:12                          hello [1] - 3:11                            39:2
   Franklin [1] - 2:13                           help [1] - 24:15                             infringement [1] - 25:17
   fraud [36] - 8:14, 8:15, 12:2, 12:10,         High [9] - 4:3, 10:3, 11:22, 12:6, 27:18,    inherent [1] - 47:8
  12:12, 12:15, 12:19, 13:14, 13:15,            30:10, 30:20, 35:5                            inherently [1] - 18:14
  13:23, 14:4, 14:9, 14:24, 16:12, 16:19,        Highlawn [1] - 2:11                          initial [3] - 21:23, 21:24, 34:18
  22:10, 23:9, 24:14, 27:10, 29:23, 30:16,       hire [1] - 38:17                             initials [2] - 33:8, 33:14
  31:17, 33:2, 33:23, 33:25, 34:21, 35:18,       hold [1] - 17:17                             initiate [10] - 8:11, 8:20, 22:9, 22:12,
  35:24, 36:7, 41:19, 47:15, 47:23, 48:1,        holds [1] - 12:9                            22:15, 22:18, 23:8, 23:13, 23:16, 39:5
  48:4, 48:14                                    Honor [59] - 3:15, 3:24, 4:10, 4:12,         initiation [1] - 8:18
   fraud-based [1] - 12:10                      4:17, 4:19, 4:24, 7:21, 7:24, 8:4, 8:9,       inject [1] - 18:24
   fraudulent [17] - 9:2, 17:21, 25:9,          11:20, 12:14, 19:22, 20:15, 20:25, 21:1,      injured [2] - 6:23, 12:17
  26:13, 28:13, 28:16, 28:25, 30:23,            21:6, 21:9, 21:14, 21:19, 27:6, 27:8,         instance [2] - 25:16, 26:2
  30:24, 33:3, 33:17, 34:7, 34:9, 34:11,        29:12, 29:20, 29:24, 29:25, 31:11,            instead [2] - 41:23, 42:20
  35:23, 39:4, 43:2                             31:23, 32:14, 32:20, 33:1, 35:10, 36:14,      institute [1] - 24:9
   fraudulently [1] - 12:7                      36:22, 37:21, 37:22, 38:3, 38:10, 38:20,      instructed [1] - 49:10
   Frisolone [2] - 2:17, 51:8                   39:12, 39:20, 39:21, 40:6, 40:11, 40:14,      INSURANCE [1] - 1:3
   frivolous [1] - 48:12                        40:22, 40:25, 43:11, 43:15, 43:21, 45:1,      insurance [10] - 8:12, 8:15, 8:23,
   furtherance [1] - 30:8                       45:4, 45:6, 45:12, 45:14, 45:19, 45:22,      12:18, 20:16, 20:21, 22:10, 37:5, 44:16,
                                                46:16                                        46:1
   future [2] - 31:5, 31:9
                                                 HONORABLE [1] - 1:12                         Insurance [13] - 1:15, 1:19, 3:7, 5:16,
                                                 Honorable [2] - 3:4, 3:5                    8:11, 9:1, 22:5, 22:20, 23:8, 23:25,
                        G                        hostility [1] - 5:20                        24:3, 43:23, 46:1
                                                 hundred [1] - 20:10                          insurer [15] - 9:8, 16:21, 16:25, 17:2,
   game [1] - 48:18                              hundreds [5] - 20:2, 28:12, 37:10,          17:9, 19:17, 20:1, 20:19, 23:17, 36:3,
   game's [1] - 17:24                           37:11, 38:11                                 37:10, 38:12, 41:2, 42:25, 48:15

                                  Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                              Official Court Reporter
                                                                    10
Case 1:21-cv-02967-BMC Document 10-2 Filed 06/02/21 Page 58 of 62 PageID
   (insurers - Murdakhay)
                                                                         #: 1951
                                                                     Page 6
   insurers [19] - 16:5, 22:8, 22:11,          Laperla [2] - 2:3, 3:19                      mark [1] - 47:9
  22:15, 22:17, 22:21, 23:8, 23:13, 24:1,      last [1] - 40:24                             Market [1] - 2:12
  24:13, 24:18, 26:7, 29:5, 36:15, 36:24,      laugh [1] - 28:9                             materially [1] - 28:13
  37:2, 41:13, 41:25, 42:19                    Law [12] - 8:11, 9:1, 20:18, 22:5,           matter [21] - 5:12, 5:13, 15:22, 18:9,
   insurers' [3] - 8:19, 24:4, 48:19          22:20, 23:8, 23:25, 24:3, 31:14, 38:22,      18:17, 18:20, 18:24, 26:24, 32:1, 38:7,
   intend [1] - 8:14                          42:2, 43:23                                  38:19, 38:20, 41:11, 45:8, 45:18, 45:20,
   intended [1] - 30:25                        law [29] - 5:18, 6:11, 8:22, 8:24, 10:21,   47:4, 48:20, 50:18, 51:4
   intensely [2] - 18:11, 48:19               11:1, 11:2, 12:8, 13:13, 14:19, 14:22,        Max [1] - 3:21
   interpreting [1] - 6:13                    17:6, 18:9, 18:17, 18:20, 18:24, 22:25,       MAX [1] - 2:8
   interrupt [4] - 5:9, 32:24, 42:7, 43:10    24:13, 27:22, 32:12, 38:7, 38:21, 39:1,       McMahon [1] - 6:19
   invoices [1] - 28:23                       40:1, 40:2, 41:11, 48:4, 48:20, 49:6          mean [9] - 11:6, 11:22, 23:2, 25:15,
   involved [1] - 41:9                         law-abiding [2] - 14:19, 14:22              27:4, 32:17, 37:6, 43:25, 44:1
   irregularities [1] - 49:16                  Lawn [9] - 4:3, 10:3, 11:22, 12:6,           meaning [1] - 47:12
   Island [1] - 2:8                           27:18, 30:10, 30:20, 35:5                     means [1] - 16:22
   issue [21] - 4:20, 5:19, 8:9, 18:25,        lawsuit [4] - 23:2, 32:22, 32:23, 39:10      meant [1] - 6:10
  21:11, 21:13, 21:15, 22:3, 23:1, 24:22,      lawsuits [2] - 27:1, 27:2                    Medical [16] - 2:3, 2:3, 2:4, 2:5, 2:11,
  32:14, 33:10, 36:16, 36:17, 38:4, 38:9,      lawyer [1] - 4:21                           2:12, 3:19, 3:20, 4:3, 4:5, 30:9, 30:10
  40:7, 42:9, 43:19, 45:22, 49:22              lay [1] - 48:5                               medical [6] - 12:16, 14:2, 28:16,
   issues [6] - 16:22, 23:5, 24:11, 27:9,      Layliev [1] - 2:6                           28:25, 29:1, 44:11
  31:12, 40:15                                 leads [1] - 20:15                            Memorandum [1] - 50:8
   item [3] - 20:6, 37:8, 37:9                 learned [1] - 46:3                           mention [1] - 24:23
   items [6] - 19:4, 19:6, 19:8, 19:9,         least [5] - 18:13, 18:16, 18:22, 19:7,       Merchandise [1] - 2:12
  33:16, 49:18                                24:20                                         merely [1] - 26:2
   itself [1] - 48:17                          leave [2] - 18:21, 41:7                      merit [4] - 35:1, 47:18, 48:4, 48:10
                                               left [1] - 22:2                              methods [1] - 26:13
                      J                        legal [4] - 10:9, 10:10, 28:3, 47:11         Michael [1] - 2:12
                                               legitimate [2] - 13:8, 14:8                  might [3] - 19:2, 38:7, 44:1
                                               less [1] - 33:5                              Mine [1] - 49:8
   Jamaica [2] - 2:3, 3:20
                                               letter [1] - 16:22                           minimum [1] - 37:14
   jobs [1] - 13:9
                                               liability [1] - 7:6                          ministerial [1] - 46:4
   JOHN [1] - 1:12
                                               liberal [1] - 5:21                           minutes [1] - 21:2
   John [2] - 3:4, 3:5
                                               lights [1] - 21:8                            miscoded [1] - 19:9
   join [1] - 4:15
                                               limitations [2] - 48:11, 48:13               misleading [1] - 18:15
   joinder [4] - 24:24, 48:24, 49:2, 49:12
                                               lines [2] - 17:22, 45:15                     misrepresent [1] - 28:14
   joined [3] - 3:22, 4:4, 49:1
                                               listed [2] - 4:8, 4:10                       misrepresentation [3] - 19:15, 19:17,
   joint [2] - 25:10, 26:15
                                               litany [1] - 43:2                           33:7
   jointly [1] - 49:4
                                               litigated [1] - 41:2                         misrepresentations [4] - 33:4, 33:17,
   JUDGE [1] - 1:12
                                               LLP [2] - 1:14, 1:18                        34:10, 35:23
   Judge [2] - 22:4, 24:7
                                               logical [5] - 25:21, 26:3, 26:10, 26:11,     misses [1] - 47:9
   judge [1] - 17:1
                                              26:25                                         moment [1] - 50:2
   Judges [1] - 23:11
                                               logically [3] - 25:3, 25:4, 49:21            money [6] - 20:20, 26:3, 39:6, 41:13,
   judicial [2] - 5:20, 26:24
                                               look [6] - 16:8, 20:4, 23:18, 23:20,        45:21, 45:23
   justice [2] - 11:10, 13:10
                                              25:15, 37:25                                  MONTANA [1] - 1:18
   justifiable [1] - 18:17
                                               looked [1] - 16:9                            months [3] - 31:18, 31:25, 32:22
   justifiably [1] - 37:15
                                               looking [1] - 32:10                          morning [8] - 3:12, 3:13, 3:23, 3:24,
   justified [1] - 17:13
                                               lookout [1] - 13:13                         4:1, 4:5, 21:6, 21:9
                                               lost [3] - 13:17, 13:18                      motion [17] - 4:16, 8:2, 9:23, 10:4,
                      K                        luck [1] - 31:21                            12:25, 17:13, 18:6, 21:4, 25:7, 36:16,
                                               Lumbard [1] - 23:11                         36:18, 38:5, 38:8, 46:17, 47:19, 50:6,
   keep [1] - 41:21                            Lyons [9] - 21:15, 24:21, 25:16, 25:17,     50:7
   keeping [1] - 50:3                         25:23, 42:9, 46:23, 50:8                      motions [4] - 9:21, 46:19, 46:25, 49:24
   key [2] - 22:22, 36:23                                                                   moved [2] - 10:1, 27:13
   Khaimov [7] - 2:5, 2:6, 2:6, 3:8, 3:18                         M                         moving [5] - 3:17, 4:6, 4:13, 20:24,
   KHAIMOV [1] - 1:8                                                                       49:14
   kickbacks [2] - 28:21, 28:22                                                             MR. STERN [7] - 4:17, 31:23, 32:9,
                                               Maersk [1] - 13:15                          32:17, 39:21, 39:25, 50:12
   kind [1] - 18:3                             mail [8] - 2:19, 12:2, 12:19, 30:16,
   knocking [2] - 25:24, 26:3                                                               MS [43] - 3:13, 3:15, 4:2, 9:22, 9:25,
                                              33:1, 33:23, 33:25, 34:21                    10:25, 11:5, 11:11, 11:20, 11:24, 12:4,
   knowledge [1] - 25:13                       mailing [1] - 12:20                         13:12, 13:24, 14:9, 14:13, 14:15, 14:17,
                                               Major [1] - 2:12                            14:21, 15:4, 15:16, 15:24, 19:2, 20:25,
                      L                        Mallela [5] - 22:1, 24:16, 41:8, 41:9,      27:8, 29:12, 29:15, 29:19, 29:24, 31:10,
                                              41:22                                        33:1, 35:10, 36:22, 37:5, 37:21, 38:3,
   language [17] - 5:2, 5:3, 5:4, 5:24,        mandatory [1] - 9:7                         38:10, 38:19, 39:12, 39:20, 40:14,
  5:25, 6:13, 7:8, 7:15, 7:20, 11:6, 11:11,    Maria [1] - 4:2                             40:22, 50:13, 50:14
  12:15, 15:17, 23:14, 42:22, 46:3             MARIA [1] - 2:15                             Murdakhay [2] - 2:6, 3:18

                                 Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                             Official Court Reporter
                                                                  10
Case 1:21-cv-02967-BMC
     (music - previous)
                       Document 10-2 Filed 06/02/21 Page 59 of 62 PageID
                                                                   Page 7
                                                                         #: 1952

   music [2] - 25:19, 25:21                    One [1] - 1:16                               patterns [1] - 26:13
   must [7] - 8:13, 8:14, 10:13, 10:15,        ones [1] - 37:6                              pay [7] - 16:10, 17:2, 20:12, 20:13,
  17:21, 18:24, 43:20                          ongoing [2] - 10:15, 32:2                   38:25, 42:5, 42:20
                                               open [7] - 3:1, 31:4, 31:7, 31:24, 32:9,     paying [1] - 30:23
                      N                       40:3, 47:21                                   payment [2] - 41:4, 42:24
                                               open-ended [5] - 31:4, 31:7, 32:9,           pays [1] - 20:19
                                              40:3, 47:21                                   pending [2] - 24:10, 36:19
   name [1] - 33:10
                                               opinion [1] - 46:22                          people [5] - 15:12, 25:18, 25:20, 30:7,
   naming [1] - 30:6
                                               opportunity [3] - 16:15, 16:16, 21:21       38:17
   Nassau [2] - 26:5, 26:6
                                               opposition [1] - 12:25                       People [1] - 13:18
   NATBONY [10] - 1:17, 4:7, 4:10, 21:6,
                                               option [3] - 5:14, 46:11                     perfectly [1] - 9:11
  21:9, 21:13, 26:23, 40:6, 40:11, 50:15
                                               oral [2] - 3:6, 21:16                        perhaps [1] - 19:25
   Natbony [2] - 3:16, 39:1
                                               ORAL [1] - 1:11                              period [3] - 31:3, 31:20, 48:13
   nature [2] - 17:15, 25:7
                                               order [2] - 29:5, 42:5                       permission [2] - 21:2, 27:9
   necessary [2] - 7:8, 29:3
                                               Order [1] - 50:9                             perpetrate [3] - 12:11, 14:4, 14:23
   need [4] - 17:2, 29:1, 44:17, 44:19
                                               ordinary [1] - 13:15                         person [9] - 5:4, 5:13, 6:7, 6:23, 30:2,
   neglects [1] - 17:4
                                               organization [2] - 6:2, 10:16               39:17, 43:7, 43:12, 43:14
   negligence [1] - 18:3
                                               Organization [1] - 6:3                       persons [4] - 11:25, 12:16, 30:6, 30:12
   negligent [2] - 20:19, 20:21
                                               Organizations [1] - 6:22                     perspective [1] - 37:5
   never [2] - 13:25, 41:10
                                               organize [1] - 11:25                         persuaded [1] - 18:4
   NEW [1] - 1:1
                                               original [2] - 35:6, 39:3                    pertains [2] - 37:8, 37:9
   new [1] - 44:19
                                               orthotic [1] - 28:14                         phantom [4] - 26:17, 26:18, 37:24,
   New [10] - 1:5, 1:16, 1:21, 2:4, 2:8,
                                               otherwise [2] - 6:16, 40:23                 49:18
  2:14, 3:3, 3:21
                                               outside [1] - 22:1                           pick [1] - 9:12
   next [1] - 44:21
                                               outstanding [1] - 17:8                       place [1] - 6:15
   No-fault [13] - 16:5, 17:22, 17:23,
                                               overall [1] - 34:7                           plaintiff [3] - 8:3, 34:5, 49:16
  20:18, 22:1, 23:13, 23:18, 24:10, 31:14,
                                               overarching [1] - 38:22                      plaintiff's [4] - 30:15, 33:25, 35:17,
  37:1, 38:22, 42:2, 42:4
                                               overbilling [1] - 9:2                       40:12
   no-fault [7] - 5:3, 16:13, 16:20, 28:21,
                                               overcharging [1] - 9:2                       Plaintiffs [4] - 1:4, 1:14, 1:15, 1:19
  28:24, 29:2, 31:17
                                               overrule [2] - 10:23, 42:3                   plaintiffs [25] - 3:15, 8:10, 12:5, 12:24,
   non [1] - 19:6
                                               overworked [1] - 41:6                       12:25, 14:5, 14:23, 27:15, 27:16, 27:18,
   non-fee [1] - 19:6
                                               own [3] - 36:4, 42:22, 45:6                 27:24, 28:2, 28:10, 28:20, 30:19, 30:22,
   none [3] - 26:4, 29:18, 29:19
                                               owners [2] - 30:6, 30:12                    33:10, 33:22, 34:1, 34:9, 36:4, 37:13,
   nonetheless [1] - 37:19                                                                 37:15, 48:22, 50:1
   normal [1] - 22:1                                                                        plaintiffs' [1] - 36:6
   note [2] - 3:9, 28:20                                          P
                                                                                            plan [4] - 8:13, 8:14, 26:10, 26:15
   noted [2] - 27:11, 35:11                                                                 play [1] - 17:11
   nothing [4] - 13:15, 20:18, 47:13, 50:2     P.C [4] - 2:2, 2:10, 3:22, 14:1              plead [10] - 10:5, 27:16, 27:17, 27:19,
   notice [2] - 6:16, 34:20                    P.C.s [2] - 14:2, 29:11                     28:2, 30:16, 33:23, 47:7, 48:16, 48:22
   notify [1] - 9:1                            paid [12] - 22:2, 28:21, 28:22, 39:9,        pleaded [1] - 47:19
   nowhere [1] - 25:11                        39:13, 41:12, 42:6, 42:17, 43:18, 44:2,       pleading [2] - 35:17, 37:15
   number [11] - 26:6, 26:17, 26:18, 28:2,    44:12, 45:21                                  pleadings [7] - 27:10, 27:24, 30:17,
  28:5, 30:4, 30:18, 34:18, 35:3, 36:1,        papers [6] - 21:17, 21:18, 21:21,           31:10, 33:2, 33:3, 48:1
  48:6                                        21:23, 21:24, 34:24                           pled [7] - 9:3, 27:14, 28:3, 30:13,
   numbers [2] - 33:8, 33:14                   Paragraphs [1] - 12:5                       34:22, 36:8, 37:13
                                               parking [1] - 40:24                          point [4] - 19:24, 25:11, 40:25, 50:4
                      O                        Parsons [2] - 2:4, 3:19                      policy [3] - 5:3, 5:21, 41:17
                                               part [5] - 6:22, 8:16, 9:25, 45:22, 48:3     portal [1] - 25:18
                                               participated [2] - 30:7, 30:23               portion [3] - 9:16, 17:4, 18:22
   objection [1] - 4:15
                                               participation [1] - 35:4                     pose [1] - 31:5
   obligation [3] - 8:21, 8:25, 18:3
                                               particular [5] - 29:16, 34:4, 37:8, 37:9,    possible [3] - 49:11, 49:25
   obligations [2] - 38:21, 41:18
                                              47:3                                          posture [1] - 39:16
   obstructing [2] - 11:10, 13:10
                                               particularity [5] - 34:4, 34:6, 34:21,       precise [1] - 14:25
   obstructing-of-justice [1] - 11:10
                                              35:24, 36:6                                   precludes [1] - 41:23
   obtain [2] - 28:24, 29:3
                                               particularized [1] - 34:11                   predicate [5] - 33:13, 33:20, 34:12,
   obviously [3] - 8:24, 21:24, 49:17
                                               parties [5] - 4:6, 7:17, 44:23, 49:12       34:14, 36:11
   occurred [1] - 31:3
                                               partner [1] - 4:4                            predispute [1] - 7:11
   occurrence [2] - 25:2, 49:5
                                               partnership [1] - 10:8                       prefer [1] - 40:7
   occurrences [2] - 25:3, 49:6
                                               party [14] - 5:5, 7:22, 7:23, 16:15,         prejudice [2] - 49:25
   October [1] - 21:14
                                              23:22, 39:18, 42:2, 42:24, 43:7, 43:17,       prescription [2] - 7:6, 44:15
   OF [3] - 1:1, 1:11, 51:2
                                              45:9, 45:16, 45:17                            prescriptions [3] - 28:22, 28:24, 29:3
   Official [2] - 2:17, 51:9
                                               patent [1] - 37:18                           presiding [1] - 3:4
   once [3] - 24:12, 44:17, 49:23
                                               pattern [14] - 9:2, 10:14, 10:19, 10:20,     pretty [1] - 19:7
   one [18] - 8:17, 21:7, 27:5, 28:2, 30:4,
                                              11:13, 11:17, 27:25, 28:8, 30:21, 32:8,       prevailing [2] - 40:1, 40:2
  30:10, 30:18, 31:16, 34:22, 35:3, 36:23,
                                              32:18, 47:9, 47:17
  39:21, 41:22, 42:2, 46:14, 47:13, 49:2                                                    previous [1] - 24:21
                                Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                            Official Court Reporter
                                                                  10
Case 1:21-cv-02967-BMC
       (Price - ROBERT)
                        Document 10-2 Filed 06/02/21 Page 60 of 62 PageID
                                                                   Page 8
                                                                          #: 1953

   Price [2] - 41:16, 41:23                   racketeering [19] - 10:19, 12:1, 12:19,    relying [2] - 22:16, 42:13
   price [3] - 37:9, 42:5, 43:13             12:23, 13:1, 13:4, 13:5, 13:11, 28:1,       remains [1] - 49:24
   principle [1] - 15:9                      28:8, 28:11, 28:12, 29:7, 30:8, 30:21,      remarkably [1] - 25:9
   principles [2] - 16:12, 16:13             30:24, 32:21, 47:24                         remedies [2] - 48:23, 49:12
   problem [9] - 11:12, 12:4, 22:20,          raised [3] - 27:9, 40:15, 40:17            remit [1] - 30:25
  23:24, 24:1, 26:9, 38:1, 44:1, 47:15        rather [1] - 25:11                         remove [1] - 13:3
   problems [1] - 14:6                        rational [1] - 26:15                       removed [1] - 13:1
   Procedure [1] - 49:2                       RDR [2] - 2:17, 51:8                       renders [2] - 6:15, 6:17
   procedures [2] - 5:15, 17:23               read [5] - 6:22, 13:21, 13:25, 15:23,      repair [2] - 6:1, 23:1
   proceeding [4] - 9:5, 24:2, 24:9, 25:5    21:19                                       Repair [1] - 6:2
   proceedings [2] - 23:16, 51:4              real [2] - 24:25, 25:21                    repeat [1] - 21:18
   Proceedings [1] - 2:20                     realized [1] - 16:11                       repeatedly [2] - 7:4, 40:17
   process [4] - 22:2, 24:12, 38:11, 38:14    really [6] - 10:4, 13:15, 26:25, 45:14,    replaces [1] - 23:25
   processed [1] - 39:4                      46:4, 47:4                                  replete [1] - 33:2
   processing [1] - 37:10                     realm [1] - 36:18                          reply [3] - 21:2, 21:4, 21:21
   produced [1] - 2:20                        reason [8] - 6:24, 8:22, 21:16, 25:13,     Reporter [3] - 2:17, 2:17, 51:9
   professional [4] - 14:2, 29:14, 29:15,    32:5, 32:11, 36:25, 37:1                    REPORTER [1] - 51:2
  41:10                                       reasonable [6] - 18:11, 36:3, 36:15,       represented [5] - 27:13, 34:23, 35:13,
   Progressive [3] - 22:4, 24:7, 24:17       37:22, 38:8, 48:16                         35:15, 38:14
   promptly [2] - 38:21, 38:23                reasonableness [4] - 17:25, 18:2,          representing [1] - 37:7
   promulgated [3] - 5:15, 9:7, 23:21        38:4, 48:19                                 request [2] - 17:8, 17:10
   pronounced [1] - 15:9                      reasoning [1] - 46:24                      requests [1] - 16:21
   proof [1] - 11:17                          reasons [3] - 26:9, 32:12, 36:5            require [1] - 31:8
   properly [5] - 30:16, 48:16, 48:17,        receipts [1] - 49:15                       required [5] - 7:5, 28:7, 29:5, 34:3,
  49:1, 49:23                                 receive [6] - 6:10, 17:10, 20:6, 20:8,    35:24
   property [1] - 6:24                       20:10, 44:10                                requirement [11] - 30:5, 30:12, 31:2,
   proposition [1] - 42:19                    received [3] - 16:7, 16:9, 42:24          31:11, 32:8, 34:5, 34:21, 36:7, 37:2,
   prosecute [2] - 8:24, 22:12                receives [7] - 20:1, 20:4, 20:17, 41:3,   37:15, 38:17
   prosecution [1] - 31:6                    44:11, 44:15, 44:17                         requires [2] - 5:22, 7:12
   protection [2] - 6:4, 6:11                 receiving [1] - 20:3                       reread [1] - 15:5
   protocol [2] - 28:16, 28:25                recognize [2] - 24:4, 24:8                 research [1] - 11:1
   prove [1] - 11:16                          recognized [5] - 7:4, 22:20, 24:17,        reserve [4] - 21:2, 46:13, 46:18, 50:6
   provide [2] - 7:8, 12:16                  36:14, 37:22                                resolve [2] - 18:5, 46:8
   provided [5] - 6:4, 28:14, 28:15, 28:16    reconcilable [1] - 9:11                    resolved [2] - 18:24, 23:5
   provider [3] - 16:24, 17:7, 44:11          reconcile [1] - 24:3                       respect [25] - 6:20, 8:2, 18:10, 19:7,
   provides [5] - 6:12, 22:8, 33:8, 36:9,     record [4] - 3:10, 40:8, 46:20, 51:4      24:15, 24:19, 24:24, 26:23, 27:9, 30:18,
  36:10                                       recorded [1] - 2:20                       30:20, 31:24, 33:1, 34:24, 35:3, 35:5,
   providing [1] - 29:2                       Records [1] - 25:22                       35:12, 35:15, 35:18, 36:13, 40:15,
   provision [9] - 5:21, 6:21, 9:6, 9:7,      recover [1] - 7:2                         40:19, 46:24, 48:14, 49:4
  23:15, 24:6, 39:17, 42:3, 42:18             recovery [4] - 21:25, 24:12, 24:18,        respectfully [6] - 18:19, 29:7, 30:3,
   provisions [2] - 23:13, 23:20             39:8                                       34:15, 34:25, 36:7
   purely [1] - 15:7                          reduce [1] - 41:4                          respond [2] - 16:24, 21:22
   purpose [10] - 12:6, 12:7, 12:11,          reemphasizes [1] - 24:16                   response [2] - 5:20, 36:20
  13:25, 14:3, 29:22, 30:22, 38:22, 47:15,    refers [1] - 5:24                          responsibility [1] - 42:8
  47:22                                       regard [1] - 48:2                          rest [2] - 4:22, 46:18
   purposes [1] - 12:13                       regarding [3] - 5:12, 45:8, 45:18          results [1] - 20:16
   pursuant [3] - 5:15, 28:16, 28:25          regardless [1] - 9:4                       review [1] - 38:18
   purview [1] - 42:18                        regulations [1] - 23:21                    reviewing [1] - 20:16
   put [1] - 26:17                            reimburse [2] - 38:21, 38:23               reviews [2] - 41:2, 41:3
   puts [1] - 22:13                           reimbursement [2] - 31:14, 37:17           revise [1] - 39:24
                                              rejected [3] - 27:21, 35:20, 40:18         revised [1] - 39:25
                     Q                        relate [1] - 7:22                          revisited [1] - 39:23
                                              related [3] - 45:20, 46:20, 49:21          rewards [1] - 20:21
                                              relates [1] - 35:17                        RICO [34] - 9:22, 10:1, 10:2, 12:10,
   qualify [1] - 14:12                        relating [5] - 5:12, 5:13, 45:8, 45:18,   12:13, 12:15, 13:19, 14:7, 14:10, 14:19,
   Queens [2] - 2:4, 3:20                    45:23                                      15:22, 24:13, 27:10, 27:24, 29:11,
   questioned [1] - 45:11                     relevance [1] - 11:3                      29:18, 29:20, 30:1, 30:2, 30:6, 30:12,
   questioning [1] - 45:19                    relevant [1] - 27:22                      30:15, 31:21, 32:3, 32:4, 34:4, 34:24,
   questions [1] - 18:23                      reliance [12] - 16:4, 17:12, 18:11,       35:12, 35:14, 47:1, 47:2, 47:13, 48:3
   quintessentially [1] - 18:4               18:18, 19:20, 20:7, 36:13, 37:20, 38:2,     rights [4] - 6:17, 8:19, 9:13, 24:4
   quote [1] - 13:14                         38:8, 48:16, 48:19                          ripe [1] - 17:9
                                              relied [1] - 37:15                         rise [1] - 3:2
                     R                        relief [2] - 47:4, 49:3                    road [1] - 49:23
                                              rely [9] - 36:4, 36:15, 36:24, 37:12,      Robert [1] - 3:16
                                             37:13, 37:19, 38:24, 40:14, 40:19           ROBERT [1] - 1:21
   Racketeer [1] - 6:21
                                 Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                             Official Court Reporter
                                                                10
Case 1:21-cv-02967-BMC
     (Royal - thousand)
                       Document 10-2 Filed 06/02/21 Page 61 of 62 PageID
                                                                   Page 9
                                                                         #: 1954

   Royal [2] - 2:5, 4:5                         side [4] - 13:9, 14:19, 14:22, 40:13         submits [1] - 44:12
   Rule [1] - 24:25                             sides [1] - 23:3                             submitted [4] - 33:15, 33:16, 37:16,
   rule [2] - 14:20, 16:20                      signatures [1] - 29:4                       48:6
   ruled [2] - 4:25, 16:14                      significant [1] - 25:12                      submitting [3] - 5:14, 26:16, 30:24
   Rules [1] - 49:1                             significantly [1] - 22:10                    substantial [2] - 31:3, 32:19
   rulings [1] - 5:17                           similar [2] - 5:4, 35:19                     substantially [1] - 28:18
   running [2] - 31:16, 31:18                   similarities [1] - 26:12                     sue [7] - 6:1, 6:13, 6:14, 6:18, 6:25,
                                                simple [1] - 43:24                          20:13, 22:25
                      S                         simply [4] - 17:12, 20:7, 26:24, 30:6        sues [1] - 17:7
                                                singular [2] - 12:6, 12:7                    sufficiency [1] - 48:1
                                                sit [2] - 8:4, 31:8                          sufficient [6] - 32:1, 32:21, 32:23,
   SANDRA [1] - 1:22                                                                        36:8, 40:3, 40:9
                                                situation [3] - 22:24, 41:9, 41:15
   Sandra [1] - 3:15                                                                         sufficiently [4] - 28:10, 33:23, 34:22,
                                                six [2] - 27:2, 42:20
   satisfactorily [1] - 16:25                                                               35:22
                                                slow [1] - 5:6
   satisfactory [2] - 17:1, 36:6                                                             suggest [2] - 43:25, 44:1
                                                sole [6] - 12:10, 13:25, 14:3, 29:22,
   satisfied [5] - 30:5, 30:13, 31:2, 32:18,                                                 suggested [2] - 47:3, 48:16
                                               47:15, 47:22
  37:14                                                                                      suggests [1] - 49:18
                                                solely [3] - 12:16, 31:17, 39:7
   satisfies [1] - 7:5                                                                       suing [1] - 23:2
                                                someone [1] - 20:5
   satisfy [1] - 32:8                                                                        suit [1] - 7:3
                                                soon [1] - 46:22
   satisfying [1] - 38:20                                                                    Suite [1] - 2:14
                                                sophisticated [4] - 16:15, 19:17, 36:3,
   scenario [1] - 15:15                                                                      suits [1] - 8:11
                                               48:15
   schedule [3] - 19:5, 19:12, 41:1                                                          superfluous [1] - 6:18
                                                Sorry [1] - 14:17
   scheduled [2] - 19:6, 19:8                                                                Superintendent [4] - 5:16, 8:13, 23:21,
                                                sorry [5] - 5:9, 25:22, 32:24, 42:7,
   scheme [2] - 30:8, 34:8                                                                  46:1
                                               43:11
   schemes [2] - 47:18, 49:20                                                                Supp [1] - 23:11
                                                sought [1] - 39:8
   scope [1] - 49:11                                                                         supplies [1] - 12:16
                                                specific [8] - 5:24, 32:13, 33:9, 33:11,
   second [3] - 36:1, 42:22, 45:25             33:18, 34:7, 35:22, 36:11                     supply [10] - 20:2, 20:9, 20:10, 20:11,
   section [2] - 6:15, 7:14                     specifically [3] - 5:2, 14:4, 16:20         20:12, 44:11, 44:14, 44:15
   Section [9] - 6:24, 8:10, 8:12, 8:16,        specificity [3] - 35:24, 47:25, 48:8         Supply [20] - 2:3, 2:3, 2:4, 2:4, 2:5,
  10:7, 22:8, 22:11, 23:7, 41:24                specify [1] - 33:7                          2:11, 2:12, 3:19, 3:20, 3:21, 4:3, 4:5,
   Sedima [1] - 13:18                                                                       30:10
                                                spent [1] - 36:2
   see [5] - 38:1, 47:16, 49:24, 49:25,                                                      support [2] - 9:21, 37:16
                                                Square [1] - 2:7
  50:2                                                                                       supported [1] - 27:21
                                                squarely [1] - 40:17
   seek [2] - 31:13, 47:3                                                                    supports [1] - 39:3
                                                stage [2] - 17:2, 48:18
   select [1] - 46:9                                                                         suppose [1] - 32:5
                                                start [2] - 41:25, 46:7
   send [1] - 44:16                                                                          Supreme [10] - 4:25, 10:12, 10:24,
                                                starting [2] - 5:18, 40:24
   sense [3] - 25:4, 26:25, 39:15                                                           11:15, 15:2, 15:10, 15:14, 28:5, 31:24,
                                                state [5] - 3:14, 6:7, 12:25, 28:9, 48:4
   separate [8] - 10:14, 10:20, 11:16,                                                      49:9
                                                statement [1] - 6:10
  11:17, 28:11, 29:6, 30:11, 50:9                                                            surprise [1] - 10:7
                                                statements [2] - 26:13, 34:11
   separated [2] - 34:16, 34:17                                                              survives [1] - 49:24
                                                statute [5] - 5:1, 22:13, 35:9, 47:2,
   separately [1] - 50:10                                                                    sustained [1] - 7:2
                                               48:11
   series [2] - 25:2, 49:5                                                                   System [2] - 16:5, 17:22
                                                statutes [1] - 16:16
   service [1] - 33:15
                                                statutory [1] - 7:6
   services [1] - 41:11
                                                stay [2] - 40:3, 46:7                                           T
   session [1] - 3:4
                                                steal [2] - 25:19, 25:21
   set [6] - 17:23, 23:20, 24:20, 27:12,
                                                stenography [1] - 2:20
  35:23, 39:1                                                                                table [2] - 34:12, 34:14
                                                stepping [1] - 32:6
   sets [1] - 8:12                                                                           TAFT [1] - 1:14
                                                steps [1] - 29:3
   settle [1] - 7:18                                                                         talks [1] - 11:5
                                                Stern [1] - 3:16
   seven [3] - 27:1, 27:2                                                                    Tamayeff [2] - 2:6, 3:19
                                                STERN [2] - 1:18, 1:21
   sever [2] - 50:4                                                                          technical [1] - 16:22
                                                still [8] - 5:7, 10:21, 11:1, 17:8, 29:8,
   several [1] - 19:8                                                                        Telephone [1] - 2:18
                                               32:8, 43:19, 44:23
   severally [1] - 49:4                                                                      template [1] - 49:17
                                                stopped [1] - 31:4
   severance [2] - 48:24, 49:22                                                              term [1] - 16:22
                                                strange [1] - 20:15
   severed [2] - 27:4                                                                        terminating [1] - 26:8
                                                strict [1] - 37:2
   shall [4] - 5:13, 6:5, 7:1, 7:11                                                          termination [1] - 32:11
                                                strikingly [1] - 6:15
   shape [1] - 39:4                                                                          terms [3] - 5:23, 41:8, 45:7
                                                strongly [2] - 49:13, 49:18
   shared [1] - 49:17                                                                        test [1] - 40:4
                                                structure [3] - 11:14, 11:16, 47:8
   shares [1] - 50:7                                                                         theory [1] - 23:24
                                                stuff [2] - 14:19, 14:22
   shops [2] - 25:24, 26:2                                                                   there'll [1] - 46:23
                                                subchapter [1] - 6:5
   short [2] - 32:10, 44:5                                                                   thereby [1] - 9:9
                                                subject [1] - 39:9
   show [2] - 16:4, 31:8                                                                     therefore [2] - 6:25, 22:19
                                                submission [1] - 28:12
   showing [1] - 42:14                                                                       they've [6] - 14:23, 22:2, 24:4, 24:24,
                                                submissions [1] - 29:5
   shows [1] - 25:8                                                                         34:11, 40:17
                                                submit [10] - 8:13, 19:13, 29:7, 30:3,
   shut [1] - 31:18                                                                          thousand [1] - 20:11
                                               34:15, 34:25, 36:7, 40:7, 44:20, 49:14
                                 Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                             Official Court Reporter
                                                                   10
Case(thousands
     1:21-cv-02967-BMC  Document 10-2 Filed 06/02/21 Page 62 of 62 PageID
                 - §5106)
                                                                          #: 1955
                                                                    Page 10
   thousands [8] - 20:1, 20:3, 20:8, 20:9,      unless [1] - 5:1                            write [1] - 13:21
  28:13, 37:11, 38:11, 41:1                     unlike [1] - 25:6                           writing [3] - 7:17, 40:8, 46:18
   threat [7] - 31:5, 31:9, 31:21, 31:22,       unqualified [1] - 16:6
  32:2, 32:6, 47:23                             unreasonable [4] - 20:7, 37:20, 37:23,                          Y
   three [2] - 7:2, 30:19                      38:2
   three-fold [1] - 7:2                         unsupported [1] - 30:16
                                                                                            Yakov [3] - 2:13, 4:2, 10:2
   Thursday [1] - 1:7                           up [5] - 16:10, 26:17, 31:16, 31:18,
                                                                                            years [7] - 13:18, 16:10, 16:17, 30:19,
   ticket [2] - 40:24, 42:8                    32:5
                                                                                           30:20, 42:20, 44:21
   timely [1] - 41:20                           upcoded [1] - 28:18
                                                                                            YORK [1] - 1:1
   timings [1] - 26:10                          Utopia [2] - 2:5, 3:21
                                                                                            York [8] - 1:5, 1:16, 1:21, 2:8, 2:14, 3:3
   today [4] - 9:15, 31:9, 36:2, 46:22
   together [3] - 11:24, 50:2, 50:3                                V
   tomorrow [1] - 46:23                                                                                         Z
   took [1] - 29:3
                                                Valerio [3] - 3:22, 35:16
   tools [1] - 26:13                                                                        Zavrazhin [1] - 2:12
                                                VALERIO [22] - 2:2, 2:8, 3:12, 3:17,
   touch [1] - 24:22                                                                        Zoya [2] - 2:6, 3:18
                                               8:8, 9:18, 16:2, 18:7, 18:13, 21:1, 21:5,
   toward [1] - 49:10
                                               40:23, 42:10, 42:13, 42:16, 43:12,
   traffics [1] - 25:2
                                               43:15, 43:19, 45:6, 46:14, 46:16, 50:11                          §
   transaction [2] - 25:2, 49:5
                                                valid [6] - 7:12, 36:24, 36:25, 37:3,
   transactions [1] - 49:6
                                               37:6, 44:23                                  §12(b)(6 [1] - 18:5
   transcript [1] - 51:3
                                                validity [2] - 18:23, 45:10                 §1679 [1] - 6:14
   Transcript [1] - 2:20
                                                variety [2] - 12:15, 13:22                  §1961(4 [1] - 47:12
   TRANSCRIPT [1] - 1:11
                                                various [1] - 25:13                         §20(a)(2 [1] - 49:1
   Transcription [1] - 2:20
                                                venue [1] - 9:12                            §409 [9] - 22:5, 22:13, 24:1, 24:3, 24:6,
   Travelers [1] - 41:18
                                                veracity [1] - 16:6                        24:13, 41:24, 42:3, 46:10
   treated [1] - 6:5
                                                verification [2] - 16:21, 17:7              §5106 [1] - 42:13
   tried [1] - 50:1
                                                versus [4] - 21:15, 23:10, 28:6, 47:16
   triggered [1] - 41:18
                                                violates [1] - 6:2
   Trinity [1] - 1:20
                                                violation [1] - 6:24
   triplicate [1] - 20:20
                                                violations [1] - 8:23
   trite [1] - 46:7
                                                void [1] - 6:6
   true [3] - 13:7, 29:21, 47:20
   trust [1] - 21:19
   try [3] - 12:24, 41:24, 45:20
                                                                   W
   trying [1] - 9:14
   Tsirelman [3] - 3:22, 3:23, 35:16            waif [1] - 15:7
   TSIRELMAN [12] - 2:2, 2:9, 3:24, 4:12,       waiver [1] - 6:3
  4:14, 19:22, 43:21, 44:3, 44:5, 44:8,         wants [1] - 4:18
  44:10, 45:4                                   water [1] - 15:2
   Turkette [10] - 10:12, 10:21, 11:6,          website [2] - 25:18, 25:21
  13:8, 15:1, 15:12, 15:16, 15:17, 47:16        weeks [1] - 32:1
   two [11] - 9:11, 10:2, 14:11, 16:2, 28:5,    weird [1] - 14:20
  30:20, 31:18, 31:25, 35:18, 35:19, 36:1       welcome [1] - 15:25
   type [4] - 17:14, 39:7, 39:8, 41:22          well-pleaded [1] - 47:19
                                                whatsoever [1] - 35:14
                      U                         whereby [1] - 8:12
                                                WHEREUPON [1] - 50:18
                                                wholesale [1] - 28:23
   U.S [2] - 47:16, 49:9
                                                wholesalers [1] - 28:23
   unanimously [1] - 36:23
                                                WICKERSHAM [1] - 1:14
   under [20] - 6:5, 7:13, 8:25, 23:12,
                                                Wide [1] - 23:10
  23:24, 24:6, 24:13, 24:25, 31:14, 38:21,
                                                William [1] - 3:16
  40:1, 40:3, 41:12, 42:17, 43:20, 46:10,
  49:1, 49:8                                    WILLIAM [1] - 1:17
   underlying [2] - 31:12, 31:13                wish [1] - 9:20
   understandable [1] - 33:21                   wishes [1] - 9:18
   understood [3] - 9:24, 11:20, 13:12          with§409 [1] - 46:6
   undilutedly [2] - 14:7, 14:12                woke [1] - 16:10
   unequivocally [1] - 40:18                    won [2] - 15:12, 15:13
   United [1] - 49:8                            wondering [1] - 4:9
   United States [7] - 1:1, 1:5, 1:12, 3:2,     word [1] - 22:15
  7:1, 15:14, 28:6                              words [1] - 22:13
   unjust [5] - 24:14, 40:16, 40:20, 48:21,     Workers [1] - 49:8
  48:22                                         workers' [1] - 19:11
   unknown [1] - 11:25                          World [1] - 1:16

                                 Anthony D. Frisolone, FAPR, RDR, CRR, CRI, CSR
                                             Official Court Reporter
                                                                  10
